
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.20



HILTON HOTELS RETIREMENT PLAN

(As Amended and Restated Effective January 1, 2000)


        WHEREAS, Hilton Hotels Corporation (the "Company") established the
Hilton Hotels Salaried Employees' Pension Plan (the "Plan"), effective in 1951;

        WHEREAS, from time to time, certain other employers have adopted the
Plan;

        WHEREAS, the Plan was amended and restated in its entirety, effective as
of January 1, 1976, to comply with the Employee Retirement Income Security Act
of 1974, and to rename the Plan as Hilton Hotels Retirement Plan;

        WHEREAS, the Plan has since been amended from time to time;

        WHEREAS, as a result of amendments to the Plan and in the interest of
maintaining the Plan's tax-qualified status, it is desirable that the Plan be
amended and restated.

        WHEREAS, the Hilton Hotels Pension Committee (the "Committee") and the
Board of Directors of the Company have granted the Company the authority to
adopt any amendments to the Plan required to maintain the Plan's tax-qualified
status under the Internal Revenue Code of 1986; and

        WHEREAS, as a result of the enactment of the Uruguay Round Agreements
Act of 1994, the Uniformed Services Employment and Reemployment Rights Act of
1994, the Small Business Job Protection Act of 1996, the Taxpayer Relief Act of
1997 and the IRS Restructuring and Reform Act of 1998, the Plan must be
substantially amended; and

        WHEREAS, nothing in this amendment and restatement increases the duties
of the Committee under the Plan.

        NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended and
restated as set forth herein effective as of January 1, 2000 except where
otherwise indicated. The provisions of this amended and restated Plan shall
apply with respect to Employees who retire or otherwise terminate employment on
or after January 1, 2000. The rights and benefits of Employees who retire or
otherwise terminate employment prior to January 1, 2000 shall be determined in
accordance with the provisions of the Plan in effect at the time of their
retirement or termination of employment. Notwithstanding the Effective Date of
the Plan or of any amendment hereto, no Employee shall benefit from the Plan, or
any amendment hereto, unless: (1) the Committee minutes adopting the Plan or
amendment specifically provide for the Employee to be benefited; or (2) the
Employee is employed on or after the date of adoption of the Plan or amendment
hereto, whichever is applicable. Provided that, where the administrator
determines that an amendment must be applicable to former Employees in order for
the Plan to maintain its tax-qualified status, such amendment shall apply to
such Employees to the extent required for the Plan to maintain its tax-qualified
status.

        In addition, it is intended that this Plan constitute an accident and
health plan so that amounts distributed on account of disability are excluded
from income under Section 105(c) of the Code to the extent provided by law.


ARTICLE I.

TITLE AND DEFINITIONS


        1.1    Title.    

        This Plan shall be known as the Hilton Hotels Retirement Plan.

        1.2    Definitions.    

        Whenever the following terms are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.

--------------------------------------------------------------------------------


        "Actuarial Equivalent" shall mean a benefit of equivalent value computed
using the interest rate and mortality assumptions contained in Appendix A.

        "Annuity Starting Date" shall mean the first day of the first period for
which an amount is payable as an annuity or any other form of benefit.

        "Approved Leave of Absence" shall mean the period of absence with
respect to a Participant who incurs a Break in Employment with the Company for
or by reason of any of the causes listed below and who is reemployed by a
Participating Employer within a period of 24 months from such Break in
Employment. Such Participant shall be deemed to have been on an Approved Leave
of Absence during the period intervening between such Break in Employment and
reemployment, which period of Approved Leave of Absence (up to 24 months) shall
be included in determining the Participant's Years of Vesting Service and Years
of Benefit Service. The causes referred to above are as follows:

        (a)  A major destruction of the facility in which the Participant's
services are customarily rendered;

        (b)  The closing or discontinuance of the business conducted therein; or

        (c)  The sale or other distribution of such facility to an entity other
than a Participating Employer.

        "Average Monthly Compensation" shall mean the greater of:

          (i)  the total Compensation paid to a Participant during the five
consecutive Plan Years within the last ten consecutive Plan Years immediately
preceding his Break in Employment in which his total Compensation is the highest
divided by the number of months in which such Compensation was earned (with the
provision that, if the Participant earned Compensation during less than five
consecutive Plan Years, his Average Monthly Compensation shall be computed by
dividing the total Compensation paid during the consecutive Plan Years he did
work by the number of months in such Plan Years), or

        (ii)  the monthly average of the Compensation paid to the Participant
during the 60 consecutive months immediately preceding his Break in Employment
(with the provision that, if the Participant earned Compensation for less than
60 consecutive months, the monthly average shall be based on the actual number
of consecutive months in which he did receive Compensation).

        Because of the benefit freeze effective December 31, 1996, as set forth
in Section 4.12, Average Monthly Compensation shall be calculated by
substituting the phrase "immediately preceding January 1, 1997" for the phrase
"immediately preceding his Break in Employment" in both clause (i) and
clause (ii) above.

        "Beneficiary" or "Beneficiaries" shall mean the person or persons,
including a trustee, personal representative or other fiduciary, last designated
in writing by a Participant in accordance with the provisions of Section 2.3 to
receive the benefits specified hereunder in the event of the Participant's
death. If there is no valid Beneficiary designation in effect that complies with
the provisions of Section 2.3, or if there is no surviving designated
Beneficiary, then the Participants' surviving spouse shall be the Beneficiary.
If there is no surviving spouse to receive any benefits payable in accordance
with the preceding sentence, the duly appointed and currently acting personal
representative of the Participant's estate (which shall include either the
Participant's probate estate or living trust) shall be the Beneficiary. In any
case where there is no such personal representative of the Participant's estate
duly appointed and acting in that capacity within 90 days after the
Participant's death, (or such

2

--------------------------------------------------------------------------------


extended period as the Committee determines is reasonably necessary to allow
such personal representative to be appointed, but not to exceed 180 days after
the Participant's death) then Beneficiary or Beneficiaries shall mean the person
or persons who can verify by affidavit or court order to the satisfaction of the
Committee that they are legally entitled to receive the benefits specified
hereunder.

        "Board of Directors" or "Board" shall mean the Board of Directors of the
Company.

        "Break in Employment" shall mean an Employee's termination of employment
as a result of resignation, discharge, retirement, Disability, or death. In
determining whether and when a Break in Employment has occurred, the following
rules shall apply:

        (a)  A Break in Employment shall not occur during a leave of absence
authorized by the Participating Employer of such Employee or a Related Company
in accordance with established nondiscriminatory policies, or during a vacation
period, temporary layoff for lack of work, or military leave.

        (b)  A Break in Employment shall not occur if an Employee merely
transfers from employment with one Participating Employer to another
Participating Employer.

        (c)  A Break in Employment shall not occur if an Employee merely
transfers from employment with a Participating Employer to a Hilton Property
that is not a Participating Affiliate ("Non-Participating Property"), nor shall
a Break in Employment occur if such Employee subsequently merely transfers from
employment with such Non-Participating Property to another Non-Participating
Property.

        (d)  Continuation on temporary layoff for lack of work for a period in
excess of 12 months shall be considered a discharge effective as of the
expiration of such 12-month period.

        (e)  Failure to return to work after the expiration of any leave of
absence or after recall from any temporary layoff shall be considered a
resignation effective as of the expiration of such leave of absence or recall
from layoff.

        (f)    Failure of any Employee on military leave to make application for
reemployment within the period of time during which he is entitled to retention
of reemployment rights under applicable laws of the United States shall be
considered a resignation effective as of the expiration date of such
reemployment rights.

        "Code" shall mean the Internal Revenue Code of 1986, as amended from
time to time.

        "Committee" shall mean the Company's Pension and Thrift Committee.

        "Company" shall mean Hilton Hotels Corporation, a Delaware corporation,
any predecessor corporation, or any successor corporation resulting from merger
or consolidation.

        "Compensation" shall mean an Employee's total Compensation, including
base salary, overtime, cash bonuses, gratuity income paid in conjunction with or
in lieu of base salary, the value of maintenance as established from time to
time by the Committee, and such other amounts as determined by the Committee
under rules adopted and uniformly applied (but excluding amounts so determined
by the Committee) paid to such Employee that is subject to employer tax under
the Federal Insurance Contributions Act in accordance with Section 3111(a) of
the Internal Revenue Code of 1954 as in effect on March 1, 1978 (without regard
to the dollar limitations contained in Section 3121(a) thereof). An Employee's
Compensation shall also include (i) amounts by which the Employee's compensation
is reduced pursuant to Section 125 of the Code under a cafeteria plan

3

--------------------------------------------------------------------------------


maintained by his or her employer, and (ii) the Compensation which would have
been considered during periods of leaves of absence for which Years of Benefit
Service are granted based upon the rate applicable at the time the leave is
granted as determined by rules adopted and uniformly applied by the Committee.
Compensation during any period for which an Employee is entitled to Years of
Benefit Service under subparagraph (c) of the definition of "Years of Benefit
Service" hereunder shall be considered as Compensation; provided, however, that
in no event shall (i) compensation attributable to air or automobile
transportation, (ii) any amounts received pursuant to the provisions of the
Hilton Deferred Compensation Plan, the Hilton Supplemental Executive Retirement
Plan or the Hilton Hotels Retirement Benefit Replacement Plan, or (iii) any
amounts which are attributable to a plan, program or other arrangement based on
or involving capital stock of the Company, be taken into account in calculating
an Employee's Compensation hereunder. Pursuant to rules adopted and uniformly
applied by the Committee, severance pay paid to an Employee upon a Break in
Employment shall be considered as Compensation, but only to the extent that such
severance pay is paid in the form of periodic payments. Severance pay paid in
the form of a single lump sum shall not be considered as Compensation.

        Notwithstanding the foregoing, the maximum amount of an Employee's
Compensation which shall be taken into account under the Plan for any Plan Year
("Maximum Compensation Limitation") shall be (i) $200,000 for Plan Years
beginning on or after January 1, 1989, and (ii) $150,000 for Plan Years
beginning on or after January 1, 1994, such limitation adjusted automatically
without amendment to the Plan at the same time and in the same manner as under
Sections 401(a)(17) and 415(d) of the Code. For any Plan Year of fewer than
twelve months, the Maximum Compensation Limitation shall be reduced to the
amount obtained by multiplying such limitation by a fraction having a numerator
equal to the number of months in the Plan Year and a denominator equal to
twelve. Notwithstanding the application of the Maximum Compensation Limitation,
(i) the accrued benefit of a Participant determined as of December 31, 1988
shall not be reduced by reason of the $200,000 limitation, and (ii) the accrued
benefit of a Participant determined as of December 31, 1993 shall not be reduced
by reason of the $150,000 limitation. Furthermore, a Participant's accrued
benefit, as calculated after December 31, 1988, shall be the greater of (i) or
(ii), where (i) is his accrued benefit calculated under the Plan, as amended to
comply with the Maximum Compensation Limitation, using all Years of Benefit
Service and Compensation, and (ii) is the greater of (A) his accrued benefit
determined as of December 31, 1988 plus his accrued benefit calculated under the
Plan, as amended to comply with the Maximum Compensation Limitation, using only
Years of Benefit Service and Compensation after December 31, 1988, or (B) his
accrued benefit determined as of December 31, 1993 plus his accrued benefit
calculated under the Plan, as amended to comply with the Maximum Compensation
Limitation, using only Years of Benefit Service and Compensation after
December 31, 1993.

        "Defined Benefit Plan" shall mean a plan described in Section 414(j) of
the Code.

        "Defined Contribution Plan" shall mean a plan described in
Section 414(i) of the Code.

        "Disability" shall mean the total and presumably permanent incapacity of
a Participant to engage in any remunerative occupation or employment by reason
of mental or physical disability, as determined by the Committee in its sole and
absolute discretion under rules established by the Committee and applied in a
uniform and nondiscriminatory manner.

        "Disability Retirement Benefit" shall mean the benefit provided under
Sections 4.3 and 4.5 determined pursuant to the factors in Appendix A.

        "Disability Retirement Date" shall mean (i) with respect to a
Participant who incurs a Disability while employed by a Participating Employer,
the first day of any calendar month coincident with or

4

--------------------------------------------------------------------------------


next following the date on which such Participant retires from all Participating
Employers because of Disability if he then has at least 15 Years of Vesting
Service and (ii) with respect to a Participant entitled to a vested benefit
pursuant to Section 4.6(b) and who has at least 15 Years of Vesting Service, the
first day of any calendar month coincident with or next following the date such
Participant incurs a Disability. However, such a Participant may elect to defer
commencement of his Disability Retirement Benefit until the first day of any
month prior to his Normal Retirement Date, in which case, solely for purposes of
applying the reduction factors contained in Appendix A (with respect to a
Participant described in clause (i) of the preceding sentence) or determining
the Actuarial Equivalent benefit (with respect to a Participant described in
clause (ii) of the preceding sentence), such reduction factors or Actuarial
Equivalent determination, as applicable, shall be applied as if the date that
his Disability Retirement Benefit actually commences is his Disability
Retirement Date.

        "Early Retirement Benefit" shall mean the benefit provided under
Sections 4.2 and 4.5 determined pursuant to the factors in Appendix A.

        "Early Retirement Date" shall mean (i) with respect to a Participant who
retires from active status with all Participating Employers, the first day of
the calendar month coincident with or next following the date on which such
Participant retires prior to his Normal Retirement Date if he then has reached
age 55, has at least 10 Years of Vesting Service and has elected to receive an
Early Retirement Benefit, and (ii) with respect to a Participant who has at
least 10 years of Vesting Service and incurs a Break in Employment prior to
attaining age 55, the first day of any calendar month after his attainment of
age 55 and prior to his Normal Retirement Date as of which such Participant
elects to receive an Early Retirement Benefit. However, such a Participant may
elect to defer commencement of his Early Retirement Benefit until the first day
of any month prior to his Normal Retirement Date, in which case, solely for
purposes of applying the reduction factors contained in Appendix A (with respect
to a Participant described in clause (i) of the preceding sentence or a
Participant described in clause (ii) of the preceding sentence who has at least
20 Years of Vesting Service) or determining the Actuarial Equivalent benefit
(with respect to a Participant described in clause (ii) of the preceding
sentence who has less than 20 Years of Vesting Service), such reduction factors
or Actuarial Equivalent determination, as applicable, shall be applied as if the
date that his Early Retirement Benefit actually commences is his Early
Retirement Date. A Participant is ineligible for an Early Retirement Date if on
such date he is employed by a Related Company.

        "Effective Date" shall mean (i) with respect to the Company, January 1,
1951, and (ii) with respect to a Participating Affiliate, the effective date of
adoption of the Plan by such Participating Affiliate.

        "Eligible Employee" shall mean any Employee of a Participating Employer
who has both attained age 21 and completed one Year of Eligibility Service;
except that there shall be excluded (i) any "leased employee" as defined in
Section 414(n) of the Code, (ii) any Union Employee, unless such Union Employee
is a member of a group of Employees to whom this Plan has been extended by the
collective bargaining agreement covering such Union Employee, and (iii) any
Employee of a Participating Affiliate who is included in a group or
classification of Employees of such Participating Affiliate to which the Plan is
not extended, as provided under the definition of "Participating Affiliate"
hereunder. Notwithstanding the foregoing, no Employee shall be an Eligible
Employee until the Effective Date with respect to his Participating Employer.

        For purposes of this definition of "Eligible Employee," and
notwithstanding any other provisions of the Plan to the contrary, individuals
who are not classified by the applicable Participating Employer, in its
discretion, as employees under Section 3121(d) of the Code (including, but not
limited to, individuals classified by the Participating Employer as independent
contractors and non-employee

5

--------------------------------------------------------------------------------


consultants) and individuals who are classified by the Participating Employer,
in its discretion, as employees of any entity other than a Participating
Employer, do not meet this definition of "Eligible Employee" and are ineligible
for benefits under the Plan, even if the classification by the Participating
Employer is determined to be erroneous, or is retroactively revised. In the
event the classification of an individual who is excluded from the definition of
Eligible Employee under the preceding sentence is determined to be erroneous or
is retroactively revised, the individual shall nonetheless continue to be
excluded from the definition of Eligible Employee and shall be ineligible for
benefits for all periods prior to the date the Participating Employer determines
its classification of the individual is erroneous or should be revised. The
foregoing sets forth a clarification of the intention of the Participating
Employers regarding participation in the Plan for any Plan Year, including Plan
Years prior to the amendment of this definition of "Eligible Employee."

        "Eligibility Computation Period" shall mean:

        (a)  The 12-consecutive month period commencing with the first day that
an Employee completes an Hour of Service for a Participating Employer or a
Related Company;

        (b)  The first 12-consecutive month period coinciding with the Plan Year
which includes the first anniversary of the first day that an Employee completes
an Hour of Service for a Participating Employer or a Related Company; and

        (c)  Each succeeding 12-consecutive month period coinciding with the
Plan Year.

        Notwithstanding the above, if an Employee completes more than 500 Hours
of Service during any such Eligibility Computation Period and then fails to
complete more than 500 Hours of Service during a subsequent Eligibility
Computation Period, then future Eligibility Computation Periods shall be
measured from the first day that the Employee completes an Hour of Service
following the Eligibility Computation Period in which the Employee has been
credited with not more than 500 Hours of Service. In addition, any reemployed
individual described in the preceding sentence who again incurs a Break in
Employment shall measure Eligibility Computation Periods from the date of
subsequent reemployment if no Hours of Service are performed during an
Eligibility Computation Period ending subsequent to the Break in Employment. For
purposes of determining whether an Employee has completed 500 or fewer Hours of
Service during any Eligibility Computation Period, rules similar to the rules
contained in the definition of "One Year Break in Service Year" shall apply,
notwithstanding anything to the contrary contained therein.

        "Employee" shall mean every person employed by a Participating Employer
or a Related Company, including any "leased employee" described in
Section 414(n) of the Code and any other individual required to be treated as
employed by the Participating Employer or a Related Company under Section 414(o)
of the Code.

        "ERISA" shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time.

        "Fiduciary" shall mean all persons defined in Section 3(21) of ERISA
associated in any manner with the control, management, operation, and
administration of the Plan or the assets of the Plan, and such term shall be
construed as including the term "Named Fiduciary" with respect to those
Fiduciaries named in the Plan or who are identified as Fiduciaries pursuant to
procedures specified in the Plan.

        "Hilton Property" shall mean each business entity (including a Related
Company of the Company), as designated from time to time by the Committee, in
which the Company, directly or indirectly, has an interest or with which it has
a contractual relationship for hotel management.

6

--------------------------------------------------------------------------------


        "Hour of Service" shall mean an hour (a) for which an Employee is paid,
or entitled to payment, for performance of duties for a Participating Employer
or a Related Company; (b) for which the Employee is paid or entitled to payment
by a Participating Employer or a Related Company on account of a period during
which no duties are performed (irrespective of whether the employment
relationship has terminated) due to vacation, holiday, illness, incapacity
(including disability), layoff, jury duty, military duty, or leave of absence;
or (c) for which back pay, irrespective of mitigation of damages, is either
awarded or agreed to by a Participating Employer or a Related Company.

        The following additional rules shall apply in calculating Hours of
Service: (a) no more than 501 Hours of Service are required to be credited to an
Employee on account of any single period during which the Employee performs no
duties; (b) an hour for which an Employee is directly or indirectly paid, or
entitled to payment, on account of a period during which no duties are performed
is not required to be credited to the Employee if such payment is made or due
under a plan maintained solely for the purpose of complying with applicable
worker's compensation, unemployment compensation, or disability insurance laws;
(c) Hours of Service are not required to be credited for a payment which solely
reimburses an Employee for medical or medically related expenses incurred by the
Employee; (d) a payment shall be deemed to be made by or due from a
Participating Employer or Related Company regardless of whether such payment is
made by or due from a Participating Employer or a Related Company directly, or
indirectly through, among others, a trust fund, or insurer, to which a
Participating Employer or a Related Company contributes or pays premiums and
regardless of whether contributions made or due to the trust fund, insurer, or
other entity are for the benefit of particular Employees or on behalf of a group
of Employees in the aggregate; (e) no more than one Hour of Service shall be
credited with respect to any hour of time; (f) an "Hour of Service" shall
include any hour for which an Employee is entitled to payment by a "leasing
organization" (as described in Section 414(n)(2) of the Code) for the
performance of duties for a Participating Employer or a Related Company.

        The definition of "Hour of Service" set forth herein shall also be
construed in accordance with, and shall include any additional periods of
service, that may be required by regulations promulgated by the United States
Department of Labor. The hour of service rules stated in the Department of Labor
Regulations Section 2530.200b-2(b) and -2(c) are herein incorporated by
reference.

        "Integrated Benefits" shall mean the aggregate benefits payable to a
Participant (or over which he has had or has exercised or released, any power or
right of election, designation, appointment or disposition) under (i) any
pension plan qualified as tax exempt under Section 401(a) of the Code, including
any such plan established by the New York Hotel Association or pursuant to any
collective bargaining or other agreement, to the extent that a Participating
Employer, any Related Company, or any predecessors thereto have contributed or
paid all or part of the costs thereof as determined by rules established from
time to time by the Committee, and (ii) any federal, state, or other system now
in existence or hereafter created or amended to which a Participating Employer
is required by law to contribute or pay all or part of the costs, as determined
by rules established from time to time by the Committee, including 50 percent of
the Primary Social Security Benefit computed on the basis of the Social Security
Act as in effect at the time at which the offset for Integrated Benefits is
first applied as provided in the definition of "Primary Social Security Benefit"
hereunder. The Committee, by uniform rules adopted from time to time, shall
estimate the amounts of all Integrated Benefits expected to be payable to any
Participant for the purpose of determining benefits under this Plan prior to the
date of determination of the actual amount of any such Integrated Benefits, and
adjustments shall be made, without interest, in benefit payments due after the
Annuity Starting Date if later information so requires.

7

--------------------------------------------------------------------------------


        "Investment Manager" shall mean a Fiduciary designated by the Committee
under this Plan to whom has been delegated the responsibility and authority to
manage, acquire or dispose of Plan assets who (a) (1) is registered as an
investment adviser under the Investment Advisers Act of 1940; (2) is a bank, as
defined in that Act; or (3) is an insurance company qualified to perform
investment advisory services under the laws of more than one state; and (b) has
acknowledged in writing that he is a Fiduciary with respect to the management,
acquisition, and control of Plan assets.

        "Late Retirement Benefit" shall mean the benefit provided under Sections
4.4 and 4.5.

        "Late Retirement Date" shall mean, with respect to a Participant who
remains in the employ of a Participating Employer following his Normal
Retirement Date, the first day of any month following his Normal Retirement Date
on which he elects to retire.

        "Normal Retirement Age" shall mean the date on which occurs the later of
(a) or (b), where (a) is the date a Participant attains age 65, and (b) is the
earlier of:

          (i)  the date he has completed 5 Years of Vesting Service, or

        (ii)  the earlier of (A) the tenth anniversary of the date he commenced
participation in the Plan, or (B) the fifth anniversary of the first day of the
first Plan Year beginning on or after January 1, 1988.

        "Normal Retirement Benefit" shall mean the benefit provided under
Sections 4.1 and 4.5.

        "Normal Retirement Date" shall mean the first day of the month
coincident with or next following the date the Participant attains his Normal
Retirement Age. A Participant shall retire on his Normal Retirement Date;
provided that, a Participant may elect to continue employment and retire on a
Late Retirement Date subsequent to said Normal Retirement Date, in which event
he shall remain a Participant in the Plan as long as he remains an Eligible
Employee.

        "One Year Break in Service Year" shall mean any Vesting Computation
Period during which a Participant has not completed more than 500 Hours of
Service. Notwithstanding the preceding sentence and solely for purposes of this
paragraph, if an Employee is credited with less than 501 Hours of Service during
a 12-month period described in the preceding sentence by reason of an absence
that arises because of her pregnancy, the birth or adoption of the Employee's
child (or child care for a period immediately following such birth or adoption),
such Employee shall not incur a One Year Break in Service Year; rather, the
Employee shall be credited for any such 12-month period with (a) the Hours of
Service for which the Employee would have received credit (but for such
absence), if determinable, or (b) eight Hours of Service per day during such
absence. If, absent the preceding sentence, a One Year Break in Service Year
would not occur because of such an absence during the 12-month period that
includes the beginning of such absence, the Employee shall receive credit for
the hours specified under (a) or (b) above in the Vesting Computation Period
immediately following the Vesting Computation Period in which such absence
initially occurs, solely to prevent the occurrence of a One Year Break in
Service Year in any such Vesting Computation Period. Notwithstanding any other
provision of this paragraph, any Employee shall not be credited with more than
501 Hours of Service by reason of such absence.

        "Participant" shall mean any Employee or former Employee who has been
admitted to participation in the Plan pursuant to Article II and who is or may
become eligible to receive a benefit from the Plan. A Participant does not
include an Employee who incurs a Break in Employment and either: (a) is not
vested; or (b) has been paid the full amount of his nonforfeitable benefit.

8

--------------------------------------------------------------------------------


        "Participating Affiliate" shall mean any Hilton Property that, by
resolution of its board of directors and with the approval of the Committee,
elects to participate in this Plan. Furthermore, in approving any Hilton
Property as a Participating Affiliate, the Committee may, in its discretion,
determine that the Plan is extended only to a specific group or classification
of Employees of such Participating Affiliate, so long as any such determination
complies with the Code and ERISA. By electing to participate in this Plan, a
Participating Affiliate agrees to (i) be bound by any Plan or Trust amendment
adopted by resolution of the Board of Directors or by the written instrument of
any person to whom the Board of Directors had delegated its authority to adopt
the amendment, and (ii) execute such forms or documents (e.g., forms or other
materials required by the Internal Revenue Service or Department of Labor) as
are deemed necessary or desirable by the Committee.

        "Participating Employer" shall mean the Company and each Participating
Affiliate. Appendix F attached hereto lists all Participating Employers as of
January 1, 1994.

        "Plan" shall mean the Hilton Hotels Retirement Plan set forth herein, as
now in effect or hereafter amended.

        "Plan Year" shall mean each 12-consecutive month period beginning on
January 1 and ending on December 31. The Plan Year shall be the limitation year
for purposes of Section 415 of the Code.

        "Primary Social Security Benefit" shall mean the monthly amount
available at the later of (i) the date a Participant attains age 65, or (ii) the
Participant's Early, Normal, Late or Disability Retirement Date or earlier Break
in Employment, excluding amounts available for spouses and dependents, as an
unreduced old-age or disability insurance benefit under the provisions of Title
II of the Social Security Act (or under the provisions of any similar federal
Act or Acts now in existence, or as hereafter created or amended) as in effect
on the Participant's Early, Normal, Late or Disability Retirement Date or
earlier Break in Employment, whether or not payment of such amount is delayed,
suspended or forfeited because of failure to apply, accept other work, or any
other similar reason within the control of the Participant. Such amount shall be
determined on the basis of the Participant's period of employment with the
Participating Employers in accordance with uniform rules adopted by the
Committee, subject to the following paragraph. If a Participant retires or
otherwise incurs a Break in Employment prior to age 65, the amount of his
Primary Social Security Benefit shall be computed by assuming he receives no
wages after such retirement or other Break in Employment.

        In computing a Participant's Primary Social Security Benefit, the
Participant's wages for Plan Years ending prior to his Break in Employment shall
be calculated by using either (i) an estimated wage history, or (ii) to the
extent the Committee has records, such Participant's actual wages. The estimated
wage history shall be calculated by projecting backwards the Participant's wages
during the Plan Year in which his Break in Employment occurs at a 6% annual
rate. If the Participant provides evidence to the Committee of his actual wage
history for the years before his Break in Employment, the actual wages shall be
used instead of the estimate. In order that it be taken into account, a
Participant must provide the actual wage history no later than a reasonable
period of time (as determined by the Committee) after his Break in Employment
or, if later, the date he is informed of the benefit to which he is entitled.

9

--------------------------------------------------------------------------------




        "Qualified Joint and Survivor Annuity" shall mean an annuity for the
life of the Participant with a survivor annuity for the life of the Spouse of
the Participant to whom he is legally married at the time his annuity payments
commence which is 50% of the amount of the annuity payable during the life of
the Participant. The amount of the Qualified Joint and Survivor Annuity shall be
determined pursuant to the tables attached as Appendix A to the Plan.

        "Related Company" shall be determined separately with respect to each
Participating Employer, and shall mean, with respect to such a Participating
Employer, (i) each corporation which is a member of a controlled group of
corporations (within the meaning of Section 1563(a) of the Code, determined
without regard to Section 1563(a)(4) and (e)(3)(C) thereof) of which such
Participating Employer is a component member, (ii) each entity (whether or not
incorporated) which is under common control with such Participating Employer, as
such common control is defined in Section 414(c) of the Code and Regulations
issued thereunder, (c) any organization which is a member of an affiliated
service group (within the meaning of Section 414(m) of the Code) of which such
Participating Employer or a Related Company is a member and (d) any organization
which is required by regulations issued under Section 414(o) of the Code to be
treated as a Related Company. For purposes of Section 5.1 of this Plan the
phrase "more than 50 percent" shall be substituted for the phrase "at least
80 percent" each place it appears in Section 1563(a)(1) of the Code. The term
"Related Company" shall also include each predecessor employer to the extent
required by Section 414(a) of the Code. Notwithstanding the foregoing, an
organization shall not be considered a Related Company for any purpose under the
Plan prior to the date it is considered affiliated under clauses (i) through
(iv) above.

        "Section 203(a)(3)(B) Service" shall mean the employment of an Employee,
subsequent to the time the payment of benefits commenced or would have commenced
if the Employee had not remained in or returned to employment during a calendar
month, if the Employee completes in such month 40 or more Hours of Service for a
Participating Employer as of the time that the payment of benefits commenced or
would have commenced if the Employee had not remained in or returned to
employment. In the case of an Employee for whom records of Hours of Service are
not maintained, an Employee who receives payment for any such Hours of Service
performed on each of 8 or more days in such month shall also be treated as
employed in Section 203(a)(3)(B) Service.

        "Senior Officer" shall mean each person who holds the office of Senior
Vice President or higher with the Company.

        "Spouse" shall mean the person legally married to the Participant on the
Annuity Starting Date. A "Surviving Spouse" is a Spouse who survives the
Participant, provided, however, that for purposes of the Surviving Spouse
Benefit described in Section 4.7, "Surviving Spouse" shall mean the Spouse to
whom the Participant was legally married for at least one year prior to his date
of death.

        "Trust" shall mean the Trust that is established to hold and invest
contributions under this Plan.

        "Trustee" (or "Trustees," if more than one is appointed and acting)
shall mean the Trustee or Trustees, whether original or successor, appointed
under the Trust.

        "Union Employee" shall mean an Employee covered by a collective
bargaining agreement between his Participating Employer and any collective
bargaining representative if retirement benefits were the subject of good faith
bargaining between such representative and such Participating Employer.

        "Vesting Computation Period" shall mean any Plan Year beginning on or
after January 1, 1976 during which the Employee is employed with a Participating
Employer or a Related Company.

10

--------------------------------------------------------------------------------


        "Years of Benefit Service" of a Participant, measured in years and
fractional years, shall mean the aggregate (without counting any period more
than once) of the years computed under (a) through (f) below:

        (a)  A Participant who was a Participant under the Plan on December 31,
1975 shall be entitled to a full or fractional Year of Benefit Service for each
full or fractional year of service to which he was entitled for purposes of
determining benefit accruals under the Plan prior to January 1, 1976, in
accordance with the terms of the Plan in effect prior to January 1, 1976.

        (b)  Beginning January 1, 1976, a Participant shall be entitled to
1/12th of a Year of Benefit Service for each calendar month during which he is
both employed by a Participating Employer and is an Eligible Employee; provided,
however, that except for the Plan Year in which he retires or otherwise incurs a
Break in Employment after becoming vested pursuant to Section 4.6, a Participant
shall not be entitled to any Years or fractional Years of Benefit Service for a
Plan Year during which he completes less than 1,000 Hours of Service.

        (c)  Beginning July 12, 1990, a Participant shall be entitled to 1/12th
of a Year of Benefit Service for each calendar month during which he is both
credited with Hours of Service and is an Eligible Employee; provided, however,
that except for the Plan Year in which he retires or otherwise ceases to
complete Hours of Service under the Plan following completion of 5 or more Years
of Vesting Service, a Participant shall not be entitled to any Years or
fractional Years of Benefit Service for a Plan Year during which he completes
less than 1,000 Hours of Service.

        (d)  A Participant shall be entitled to a full or fractional Year of
Benefit Service for each full or fractional Year of Vesting Service to which he
is entitled under subparagraph (d) of the definition of "Years of Vesting
Service" hereunder.

        (e)  Any period for which a Participant is entitled to receive a pension
under a pension plan of a former employer (other than a Participating Employer)
shall be disregarded in computing his Years of Benefit Service.

        (f)    A period of leave of absence because of military service (or the
equivalent of military service as determined by the Committee under such rules
as it shall determine and uniformly apply) or an "Approved Leave of Absence" (as
defined hereunder) shall be included in computing a Participant's Years of
Benefit Service. A period of leave of absence for other reasons shall be
disregarded in computing a Participant's Years of Benefit Service; provided,
however, that the Committee may, in its sole and absolute discretion under such
conditions and rules as it shall specify or establish and uniformly apply, allow
credit for such leave of absence in computing a Participant's Years of Benefit
Service.

        (g)  Pursuant to rules adopted and uniformly applied by the Committee,
the period of service, if any, attributable to severance pay paid to a
Participant upon a Break in Employment shall be included in determining such
Participant's Years of Benefit Service, but only to the extent that such
severance pay is paid in the form of periodic payments. Service attributable to
severance pay paid in the form of a single lump sum shall not be included in
determining Years of Benefit Service.

        The following additional rules shall apply in determining a
Participant's Years of Benefit Service. If, at the date of a Participant's
retirement or earlier Break in Employment (i) his period of employment (or a
portion thereof) with a Participating Employer is otherwise excluded from his
Years of Benefit Service because he was a Union Employee during such period
("Union Exclusion"), or (ii) his period of employment (or a portion thereof)
with a Hilton Property is otherwise excluded from

11

--------------------------------------------------------------------------------

his Years of Benefit Service because said Hilton Property was not a
Participating Affiliate under the Plan during such period ("Hilton Property
Exclusion"), then:

        (a)  If the Participant incurs a Break in Employment with all
Participating Employers for any reason before he has both attained age 55 and
completed 20 or more Years of Vesting Service, but the Participant has completed
10 or more years of continuous participation in the Plan (measured from his
initial date of participation in the Plan pursuant to Article II) immediately
prior to his Break in Employment, then all periods used in determining his Years
of Vesting Service (in the case of the Union Exclusion), or service with the
Participating Employers and Hilton Properties (in the case of the Hilton
Property Exclusion), shall be included in computing his Years of Benefit Service
hereunder.

        (b)  If the Participant incurs a Break in Employment with all
Participating Employers for any reason after he has both attained age 55 and
completed 20 or more Years of Vesting Service, and the Participant has completed
5 or more years of continuous participation in the Plan (measured from his
initial date of participation in the Plan pursuant to Article II) immediately
prior to his Break in Employment, then all periods used in determining his Years
of Vesting Service (in the case of the Union Exclusion), or service with the
Participating Employers and Hilton Properties (in the case of the Hilton
Property Exclusion), shall be included in computing his Years of Benefit Service
hereunder.

        (c)  If a Participant incurs a Break in Employment with all
Participating Employers for any reason after he has both attained age 65 and
completed 10 or more Years of Vesting Service, and the Participant has completed
5 or more years of continuous participation in the Plan (measured from his
initial date of participation in the Plan pursuant to Article II) immediately
prior to his Break in Employment, then all periods used in determining his Years
of Vesting Service (in the case of the Union Exclusion), or service with the
Participating Employers and Hilton Properties (in the case of the Hilton
Property Exclusion) shall be included in computing his Years of Benefit Service
hereunder.

        Notwithstanding the freeze on benefit accruals, service performed before
January 1, 1997 that would otherwise be excluded under the Hilton Property
Exclusion or the Union Exclusion shall be included if a Participant satisfies
(before, on or after January 1, 1997) the requirements set forth above which
provide for inclusion of such service. Under no circumstances shall service
performed after December 31, 1996 be included as a result of the preceding
sentence.

        "Year of Eligibility Service" means each Eligibility Computation Period
during which an Employee completes at least 1,000 Hours of Service.

        "Years of Vesting Service" for any Employee, measured in years and
fractional years, shall mean (i) prior to January 1, 1976, service, if any,
described under subparagraph (a) below, and (ii) on or after January 1, 1976,
each Vesting Computation Period during which he completes at least 1,000 Hours
of Service. For purposes of determining Years of Vesting Service, no period
shall be counted more than once, and the following rules shall apply:

        (a)  An Employee shall be entitled to a full or fractional Year of
Vesting Service for each full or fractional year of service, if any, to which he
was entitled under the Plan, for vesting purposes, prior to January 1, 1976, in
accordance with the terms of the Plan in effect prior to January 1, 1976.

        (b)  A period of concurrent employment with two or more Participating
Employers and/or Related Companies shall be considered as employment with only
one such employer during such period.

12

--------------------------------------------------------------------------------




        (c)  To the extent provided by the Committee, an Employee's employment
with a predecessor employer shall be considered as employment with the
Participating Employers.

        (d)  If a Participating Employer shall loan or assign an Employee to a
Hilton Property that is not a Participating Affiliate, and such Employee
subsequently resumes employment with such Participating Employer, then such
period of employment with such Hilton Property shall be included for purposes of
determining Years of Vesting Service.

        (e)  A period of "Approved Leave of Absence" (as defined hereunder)
shall be included in computing a Participant's Years of Vesting Service.

        (f)    Pursuant to rules adopted and uniformly applied by the Committee,
the period of service, if any, attributable to severance pay paid to an Employee
upon a Break in Employment shall be included in determining such Employee's
Years of Vesting Service, but only to the extent that such severance pay is paid
in the form of periodic payments. Service attributable to severance pay paid in
the form of a single lump sum shall not be included in determining Years of
Vesting Service.


ARTICLE II.

PARTICIPATION


        2.1    Eligibility Requirements.    

        Each Employee who was a Participant on December 31, 1998 shall continue
to participate hereunder. Each other Employee shall become a Participant on the
day he becomes an Eligible Employee, provided, however, that as long as the
benefit freeze under Plan Section 4.12 remains in effect, no new Participants
shall be admitted for participation in the Plan after December 31, 1996.
Notwithstanding any other provision of the Plan to the contrary, contributions,
benefits, and service credit with respect to qualified military service will be
provided in accordance with Section 414(u) of the Code.

        2.2    Breaks in Service.    

        A Participant who incurs a Break in Employment and is later reemployed
with a Participating Employer as an Eligible Employee shall be deemed to have
resumed participation immediately upon the date of such reemployment, provided
he completes a Year of Eligibility Service after the date of such reemployment.

        2.3    Designation of Beneficiary.    

        Upon forms provided by the Committee, each Eligible Employee who becomes
a Participant shall designate in writing the Beneficiary or Beneficiaries whom
such Eligible Employee desires to receive any benefits payable under this Plan
in the event of such Eligible Employee's death. A Participant may from time to
time change his designated Beneficiary or Beneficiaries without the consent of
such Beneficiary or Beneficiaries by filing a new designation in writing with
the Committee. However, if a married Participant wishes to designate a person
other than his Spouse as Beneficiary, such designation shall be consented to in
writing by the Spouse, which consent shall acknowledge the effect of the
designation and be witnessed by a Plan representative or a notary public. The
Participant may change any election designating a Beneficiary or Beneficiaries
without any requirement of further spousal consent if the Spouse's consent so
provides. Notwithstanding the foregoing, spousal consent shall be unnecessary if
it is established (to the satisfaction of a Plan representative) that there is
no Spouse or that the required consent cannot be obtained because the Spouse
cannot be located, or because of other circumstances prescribed by Treasury
Regulations. The Participating Employer, the Committee and the Trustee may rely
upon his designation of Beneficiary or Beneficiaries last filed in accordance
with the terms of this Plan. Upon the dissolution of marriage of a Participant,
any designation of the Participant's former Spouse as a Beneficiary shall be
treated as though the Participant's former Spouse had predeceased the
Participant, unless (i) the Participant executes another Beneficiary designation
that

13

--------------------------------------------------------------------------------




complies with this Section 2.3 and that clearly names such former Spouse as a
Beneficiary, or (ii) a court order presented to the Committee prior to
distribution on behalf of the Participant explicitly requires the Participant to
continue to maintain the former Spouse as the Beneficiary; provided, however,
that this sentence shall not apply if the former Spouse is Beneficiary by reason
of having been named as a joint annuitant under a joint and survivor form of
benefit (including a Qualified Joint and Survivor Annuity), and any annuity
payments have been made to the Participant or the former Spouse prior to the
Plan having been notified of the dissolution of marriage. In any case in which
the Participant's former Spouse is treated under the Participant's Beneficiary
Designation as having predeceased the Participant, no heirs or other
beneficiaries of the former Spouse shall receive benefits from the Plan as a
Beneficiary of the Participant except as provided otherwise in the Participant's
Beneficiary designation.


ARTICLE III.

CONTRIBUTIONS


        3.1    Payment.    

        (a)  Subject to subsection (c) below, the Participating Employers expect
to pay the entire cost of the benefits provided by this Plan. Such contributions
shall be paid from time to time directly to the Trustee, or may instead be
deposited in a depositary or depositaries selected by the Committee, which
depositary may be the Trustee or any other state or national bank having a
capital in excess of $1,000,000. In the event such depositary is a bank other
than the Trustee, all such deposits shall be made in the Trustee's name and such
depositary shall hold any funds so deposited with it subject to the directions
and instructions of the Trustee. The Trustee shall have no liability or
responsibility for (i) the selection of any such depositary, nor (ii) for any
action or non-action taken by such depositary, except to the extent that such
action or non-action is taken in accordance with the directions of the Trustee.
The timing of all contributions shall be entirely discretionary with the
Participating Employer making such contribution except as otherwise required by
the Code or ERISA.

        (b)  Expenses incurred in the administration of the Plan, including
legal, actuarial, and Trustee's fees and expenses, shall be paid by the Trust to
the extent allowed by law except to the extent such amounts are paid by the
Participating Employers in the sole discretion of the Company.

        (c)  Separate computations shall be made under this Article with respect
to each Participating Employer in the Plan to the end that each such
Participating Employer shall bear the cost of benefits accruing hereunder for
its own Participants.

        (d)  Forfeitures under this Plan shall not be applied to increase the
benefits any Participant would otherwise receive under this Plan but shall
instead be used to reduce subsequent contributions.

        (e)  No Participant can make contributions under this Plan.


ARTICLE IV.

RETIREMENT AND DEATH BENEFITS


        4.1    Normal Retirement Benefit—Unmarried Participant.    

        (a)  A Participant may retire and commence receiving his vested Normal
Retirement Benefit on his Normal Retirement Date. A Participant shall be 100%
vested in benefits under this Plan upon attainment of Normal Retirement Age if
he is then an Employee. Except as hereinafter provided, the amount of the
monthly retirement benefit payable each month for the life of a Participant,
commencing on his Normal Retirement Date and ending with the benefit for the

14

--------------------------------------------------------------------------------




month during which his death occurs, which is his Normal Retirement Benefit,
shall be equal to (1) reduced by (2), as follows:

        (1)  If the Participant had completed 34 or more Years of Benefit
Service as of December 31, 1983, then (1) is the greater of (A) or (B) and
otherwise is (B):

        (A)  11/2% of the Participant's Average Monthly Compensation multiplied
by his Years of Benefit Service, but not more than 60% of such Average Monthly
Compensation; or

        (B)  the sum of:

          [i]  2% of the Participant's Average Monthly Compensation multiplied
by his Years of Benefit Service (up to a maximum of 25 years), plus

        [ii]  1/2% of his Average Monthly Compensation multiplied by his Years
of Benefit Service in excess of 25, but not more than 60% of such Average
Monthly Compensation.

        (2)  is: the Participant's Integrated Benefits.

        (b)  Notwithstanding subsection (a) above, the following minimums shall
apply in determining the Normal, Early or Late Retirement Benefit (as
applicable) payable to a Participant who at the date of his retirement or
earlier Break in Employment has either (i) completed 10 or more Years of Benefit
Service, or (ii) both attained age 55 and completed 5 or more Years of Benefit
Service:

        (1)  The Normal or Late Retirement Benefit payable on or after
January 1, 1986 to such a Participant who retires on or after that date on a
Normal or Late Retirement Date, or who prior to January 1, 1986 had retired on a
Normal or Late Retirement Date and is receiving a Normal or Late Retirement
Benefit on January 1, 1986, shall not be less than $150.

        (2)  The Early Retirement Benefit payable on or after January 1, 1986 to
such a Participant who retires on or after that date on an Early Retirement
Date, or who prior to January 1, 1986 had retired on an Early Retirement Date
and is receiving or is entitled to receive benefit payments on January 1, 1986,
shall not be less than an amount equal to the product of $150 multiplied by a
fraction, the numerator of which is the Participant's Years of Benefit Service
and the denominator of which is the Years of Vesting Service to which he would
have been entitled had he remained in the employ of the Participating Employers
to his Normal Retirement Date.

        (3)  The vested Normal Retirement Benefit payable pursuant to
Section 4.6 to such a Participant

        (A)  who incurred a Break in Employment prior to his retirement during
the period beginning September 1, 1980 and ending December 31, 1985, and who
qualified for a vested Normal Retirement Benefit, or

        (B)  who incurs a Break in Employment on or after January 1, 1986 prior
to his retirement and who qualifies for a vested Normal Retirement Benefit,

        shall not be less than an amount equal to the product of (i) $100 (if
clause (A) above applies), or (ii) $150 (if clause (B) above applies),
multiplied in either case by a fraction, the numerator of which is the
Participant's Years of Benefit Service and the denominator of which is the Years
of Vesting Service to which he would have been

15

--------------------------------------------------------------------------------




entitled had he remained in the employ of the Participating Employers to his
Normal Retirement Date. If a Participant referred to in this subsection 4.1(b)
is eligible for and commences an Early Retirement Benefit, the appropriate
reduction for early commencement shall be made to the minimum benefit.

        The Normal Retirement Benefit or vested Normal Retirement Benefit
computed under paragraphs (1), (2) or (3) above, whichever applies, shall then
be reduced by the aggregate benefits payable to such Participant under any other
pension plan qualified under Section 401(a) of the Code, including any such plan
established pursuant to any collective bargaining or other agreement, to the
extent that the Participating Employers or a Related Company or any predecessors
thereto have contributed or paid all or a part of the costs thereof as
determined by rules established from time to time by the Committee. The minimum
benefits described in this subsection (b) shall be reduced as otherwise
specified in this Plan if it is paid in the form of a Qualified Joint and
Survivor Annuity or an optional form of benefit.

        Participants whose retirement or earlier Break in Employment occurs on
or after January 1, 1997 shall be eligible to receive the minimum benefits
described in Section 4.1(b) of the Plan if, as of the date of retirement or
earlier Break in Employment, the Participant has either (i) completed ten or
more Years of Vesting Service, or (ii) attained age 55 and completed five or
more Years of Vesting Service. For purposes of the foregoing sentence, only
Years of Vesting Service completed on or before December 31, 1996 shall be
considered. The rule described in the preceding two sentences applies only to
determine eligibility for the minimum benefits. The amount of the Normal, Early
or Late Retirement Benefit shall continue to be calculated based upon years of
Benefit Service as provided in Article IV of the Plan.

        (c)  In no event shall the Participant's Normal Retirement Benefit be
less than the benefit that would have been payable as of his Early Retirement
Date.

        4.2    Early Retirement Benefit—Unmarried Participant.    

        If the Participant elects to retire on an Early Retirement Date, his
retirement benefit will be a monthly Early Retirement Benefit beginning on such
Early Retirement Date, reduced for early commencement pursuant to Appendix A,
and ending with the benefit for the month during which his death occurs.

        Notwithstanding the foregoing, in the case of a Participant described in
clause (ii) of the definition of Early Retirement Date who is entitled to a
vested benefit pursuant to Section 4.6(b) but who has less than 20 Years of
Vesting Service, the early commencement factors contained in Appendix A shall
not apply, and his Early Retirement Benefit shall instead be the Actuarial
Equivalent of his vested Normal Retirement Benefit.

        4.3    Disability Retirement Benefit—Unmarried Participant.    

        (a)  If (i) the Committee determines that a Participant's Break in
Employment with the Participating Employers is a result of his Disability prior
to his Normal Retirement Date, and (ii) he is eligible for a Disability
Retirement Date, such Participant shall be entitled to a Disability Retirement
Benefit commencing on his Disability Retirement Date, reduced for early
commencement pursuant to Appendix A, and ending with the benefit for the month
during which his death occurs.

        Notwithstanding the foregoing, in the case of a Participant entitled to
a vested benefit pursuant to Section 4.6(b) whose Disability Retirement Date
results from a Disability incurred after a Break in Employment, the early
commencement factors contained in Appendix A shall not apply, and his

16

--------------------------------------------------------------------------------

Disability Retirement Benefit shall instead be the Actuarial Equivalent of his
vested Normal Retirement Benefit.

        (b)  In the event that a Participant ceases to be subject to a
Disability after a Disability Retirement Benefit has commenced, Disability
Retirement Benefit payments will be suspended until the Participant's Normal
Retirement Date or applicable Early Retirement Date at which time benefits will
be recalculated on the basis of the Participant's participation as of that date.

        4.4    Late Retirement Benefit—Unmarried Participant.    

        (a)  A Participant may retire after his Normal Retirement Date on his
Late Retirement Date. The amount of monthly retirement benefit payable each
month for the life of a Participant who retires on his Late Retirement Date
shall be his Late Retirement Benefit, commencing as of his Late Retirement Date,
but no later than the date set forth in Section 4.9(b)(1), and ending with the
benefit for the month in which his death occurs. Such Late Retirement Benefit
shall equal the sum of the Participant's Normal Retirement Benefit as determined
under Section 4.1 above, plus, for each Plan Year ending on or after the
Participant's Normal Retirement Date, the greater of (1) or (2). (1) shall be
the additional benefit accrued for each such Plan Year, taking into account
Years of Benefit Service accrued (but not to exceed any limits on such Years of
Benefit Service pursuant to Section 4.1) and Compensation earned in each such
year through the Participant's Late Retirement Date. (2) shall be, with respect
to any Participant who during any month is not employed in Section 203(a)(3)(B)
Service, the increase to the Participant's accrued benefit as of the end of the
Plan Year preceding the Plan Year in question to take into account the
nonpayment of benefits during any such month determined pursuant to the
Actuarial Equivalent assumptions in Appendix A.

        Notwithstanding the foregoing, in the case of a Participant who attained
age 65 on or before February 28, 1978, such Participant's Late Retirement
Benefit shall not be less than the Late Retirement Benefit that would have been
payable to such Participant had the terms of the Plan in effect on February 28,
1978 continued in effect without change until such Participant's Late Retirement
Date.

        (b)  Participants who continue employment past Normal Retirement Date
shall be given such notice with respect to suspension of their retirement
benefit payments as is required by applicable Department of Labor regulations.

        4.5    Normal, Early, Disability or Late Retirement Benefit—Married
Participant.    

        (a)  If any vested Participant (i.e., any Participant who has a
nonforfeitable right to a benefit under this Plan) is married and retires on a
Normal, Early, Disability, or Late Retirement Date, the benefit shall be paid in
the form of a Qualified Joint and Survivor Annuity. Monthly retirement payments
under the Qualified Joint and Survivor Annuity shall commence on the Normal,
Early, Disability, or Late Retirement Date, but no later than the date set forth
in Section 4.9(b)(1), as applicable, and end with the benefit for the month in
which the death of the Participant or the Participant's Spouse, as applicable,
occurs. The Qualified Joint and Survivor Annuity shall be the benefit form
unless the Participant, after receiving a written explanation of the terms and
conditions of the Qualified Joint and Survivor Annuity and the effect of not
receiving the same shall have elected not to take such Qualified Joint and
Survivor Annuity. Such election shall not be effective unless the Spouse of the
Participant consents in writing to such election, which consent shall
acknowledge the effect of such election and shall be witnessed by a Plan
representative or notary public, or it is established to the satisfaction of the
Plan representative that the consent required cannot be obtained because there
is no Spouse, because

17

--------------------------------------------------------------------------------

the Spouse cannot be located or because of other circumstances set forth in
Treasury Regulations. The Spouse's consent must specify the form of benefits to
be paid and any Beneficiary or contingent Beneficiary. The form of benefits and
any Beneficiary or contingent Beneficiary may be changed only if the Spouse
consents to such change in the manner provided in this Section. However, the
form of benefits, Beneficiary and contingent Beneficiary may be changed without
subsequent spousal consent if (1) the original consent acknowledged the right of
the Spouse to limit consent to a specific beneficiary and form of benefits, and
(2) the original consent expressly permits changes to the form of benefits and
Beneficiaries without any requirement of further spousal consent. The Spouse's
consent may not be revoked. In the event the Qualified Joint and Survivor
Annuity is waived, the benefit shall be paid in the form provided in Sections
4.1, 4.2, 4.3, or 4.4 as applicable for an unmarried Participant or in one of
the alternative forms elected by the Participant as provided in Section 4.8.

        (b)  Each Participant shall be provided with a written explanation of
(1) the terms and conditions of the Qualified Joint and Survivor Annuity,
(2) the Participant's right to make, and the effect of, an election not to take
a Qualified Joint and Survivor Annuity, (3) the rights of the Participant's
Spouse with regard to such Spouse's required consent to the Participant's waiver
of the Qualified Joint and Survivor Annuity, and (4) the Participant's right to
make, and the effect of, a revocation of an election to waive the Qualified
Joint and Survivor Annuity. This explanation shall be provided to the
Participant no less than 30 and no more than 90 days before the Annuity Starting
Date (and consistent with such regulations as the Secretary of the Treasury may
prescribe). The written explanation shall include an explanation of the
eligibility conditions, other material features, and relative values of the
optional forms of benefits under the Plan, as well as a general explanation of
the relative financial effect on a Participant's benefit of the waiver of the
Qualified Joint and Survivor Annuity.

        (c)  Said election may be made (or revoked) only during the 90-day
period ending on the Annuity Starting Date.

        (d)  Notwithstanding the foregoing, the written explanation described
above may be provided less than 30 days prior to the Annuity Starting Date
(including on or after the Annuity Starting Date) if (i) such written
explanation states that the Participant has the right to at least 30 days to
consider whether to waive the Qualified Joint and Survivor Annuity, (ii) the
Participant is permitted to revoke an affirmative distribution election at least
until the Annuity Starting Date, or, if later, at any time prior to the
expiration of the 7-day period that begins the day after the written explanation
is provided to the Participant and (iii) distribution in accordance with the
Participant's affirmative election does not commence prior to the expiration of
the 7-day period that begins the day after the written explanation is provided
to the Participant.

18

--------------------------------------------------------------------------------




        4.6    Vesting; Breaks in Service.    

        (a)    Vesting at Normal Retirement Age.    A Participant shall become
100% vested in his Normal Retirement Benefit upon reaching his Normal Retirement
Age if he is then employed by a Participating Employer or a Related Company.

        (b)    Vesting Before Normal Retirement Age.    If a Participant incurs
a Break in Employment for any reason other than retirement at his Normal or Late
Retirement Date, he shall become vested in his Normal Retirement Benefit in
accordance with the immediately following schedule:

Years of
Vesting Service

--------------------------------------------------------------------------------

  Percentage Vested

--------------------------------------------------------------------------------

  Less than 10   0 % 10 or more   100 %

        Notwithstanding the foregoing schedule, a Participant who has completed
at least one Hour of Service on or after January 1, 1989 shall become vested in
his Normal Retirement Benefit in accordance with the immediately following
schedule:

Years of
Vesting Service

--------------------------------------------------------------------------------

  Percentage Vested

--------------------------------------------------------------------------------

  Less than 5   0 % 5 or more   100 %

        (c)    Breaks in Service.    In determining a Participant's accrued
benefit, Years of Benefit Service and Years of Vesting Service for purposes of
the Plan, if the Participant incurs a One Year Break in Service Year and if he
had no nonforfeitable interest in his benefits under this Plan at the time of
his Break in Employment, his accrued benefit, Years of Benefit Service and Years
of Vesting Service prior to such Break in Employment shall not be taken into
account if the number of consecutive One Year Break in Service Years subsequent
to such Break in Employment equals or exceeds the greater of the Participant's
Years of Vesting Service completed prior to such termination of employment, or
(effective January 1, 1985) five consecutive One Year Break in Service Years. If
the preceding sentence would cause any accrued benefit, Years of Benefit Service
or Years of Vesting Service to be disregarded as of December 31, 1984 if that
sentence's reference to five consecutive One Year Break in Service Years were
ignored, such accrued benefit or Years of Vesting Service shall continue to be
disregarded. Years of Benefit Service and Years of Vesting Service previously
eliminated by a prior application of this paragraph shall not be counted for the
purpose of the preceding sentences.

        Participants who experience one or more breaks in service prior to 1976
shall be treated for all purposes of this Plan as new employees as of the first
time after 1975 that they recommence employment with a Participating Employer
after such breaks and any benefits payable under this Plan on account of such
service prior to a break in service shall be computed without reference to any
service by the Participant subsequent to reemployment.

        4.7    Surviving Spouse Benefit.    

        (a)  If a vested Participant dies prior to his Annuity Starting Date but
on or after a date on which he could have retired, his Surviving Spouse shall
receive a Surviving Spouse Benefit. The monthly Surviving Spouse Benefit shall
be an annuity amount payable as if the Participant had retired and elected a
Qualified Joint and Survivor Annuity on the day before his death. Payment of the
Surviving Spouse Benefit shall commence on the first day of the month coinciding
with or next following the Participant's date of death; provided, however, that
if such Participant's death occurs before what would have been his Normal
Retirement Date, his Surviving Spouse may elect

19

--------------------------------------------------------------------------------

to defer commencement of the Surviving Spouse Benefit until the first day of any
following month, but no later than what would have been such Participant's
Normal Retirement Date.

        (b)  If a vested Participant dies before a date on which he could have
retired, the Surviving Spouse Benefit shall be payable as if the following
events had occurred: (1) the Participant incurred a Break in Employment because
of resignation or discharge on the date of his death or, if earlier, the date of
his actual Break in Employment, (2) the Participant survived to the earliest
date on which he could have retired, (3) the Participant retired with an
immediate Qualified Joint and Survivor Annuity at the earliest date on which he
could have retired, and (4) the Participant died on the day after the day on
which such Participant would have attained the earliest date on which he could
have retired. Payment under this subsection shall begin as of the first day of
the month coinciding with or next following the later of the Participant's date
of death or the date he would have attained age 55; provided, however, that his
Surviving Spouse may elect to defer commencement of the Surviving Spouse benefit
until the first day of any following month, but no later than what would have
been such Participant's Normal Retirement Date.

        (c)  In addition to the Participant described above, a Participant who
separated from service before August 23, 1984 with at least 10 Years of Vesting
Service shall have the opportunity to also elect a Surviving Spouse Benefit in
accordance with regulations issued by the Department of Treasury.

        (d)  (1) Subject to paragraph (2) below, if a vested Participant who
would otherwise be entitled to receive his retirement benefit under the "Cash
Lump Sum" option described in Section 4.8 dies prior to his Annuity Starting
Date, then a single cash lump sum death benefit equal to the Actuarial
Equivalent of such Participant's Normal (or, if applicable, Late) Retirement
Benefit accrued as of his date of death shall be paid to his designated
Beneficiary as soon as administratively feasible following such Participant's
death.

(2)Notwithstanding paragraph (1) above, if the Surviving Spouse Benefit is
payable under this Section with respect to such deceased Participant, then the
cash lump sum death benefit described in paragraph (1) shall not be payable
unless the amount of such cash lump sum death benefit exceeds the Actuarial
Equivalent of the Surviving Spouse Benefit, in which case such excess shall be
paid to such Participant's designated Beneficiary as soon as administratively
feasible following such Participant's death.

        4.8    Optional Retirement Benefits.    

        (a)  A Participant who retires may elect, in lieu of the retirement
annuity otherwise payable to him, one of the following optional forms of
benefits commencing on the Participant's Early, Normal, Late or Disability
Retirement Date, as the case may be:

Single Life Annuity.

        A retirement benefit payable as a single life annuity ending with the
benefit for the month during which the Participant's death occurs. The amount of
such benefit shall be determined in accordance with Section 4.1.

Annuity Adjusted for Social Security Payments.

        A retirement benefit adjusted to take account of the expected Social
Security Benefit of the Participant. Such adjustment for Social Security
benefits shall be made by providing (1) retirement benefits on a temporary basis
beginning on the Participant's Early or Disability Retirement Date and
terminating with the payment for the month preceding the earliest date the
Participant is entitled to receive an old age insurance benefit under the Social
Security Act or the date of his death, whichever first occurs, and (2) an
additional retirement benefit as chosen by the Participant in the form of a

20

--------------------------------------------------------------------------------

single life annuity or a joint and survivor annuity. The amount of the monthly
retirement benefit payable on the temporary basis and the additional benefit
shall be determined in accordance with Appendix A.

Cash Lump Sum

        A retirement benefit equal to the Actuarial Equivalent of his Normal
Retirement Benefit (determined in accordance with Appendix A), payable in the
form of a cash lump sum; provided, however, that this option shall be available
only to a Participant who (i) was a Participant on December 31, 1975, and
(ii) was eligible to elect that the Actuarial Equivalent of his Normal
Retirement Benefit be paid to him in accordance with the terms of the Plan in
effect prior to January 1, 1976. This option shall no longer be available after
the retirement of the last of those Participants described in the preceding
sentence.

Other Optional Forms of Payment.

        A Participant may elect a monthly retirement income in such other form
as may be authorized by the Committee and offered to all Participants on a like
and nondiscriminatory basis, which is the Actuarial Equivalent of his Normal
Retirement Benefit. Notwithstanding Appendix A, "Actuarial Equivalent" under
this option shall be determined using (i) a 5% interest factor and (ii) a unisex
pension 1984 table for determining mortality. In any case where a Participant
elects such an optional form of benefit (other than an option where the joint or
contingent annuitant is the Participant's Spouse), the option shall be
structured so that more than 50 percent of the lump sum Actuarial Equivalent
required to provide such Participant's monthly retirement income in the form of
a life annuity will be applied to provide the Participant's monthly benefits
under such option during the period of the Participant's life expectancy.

        (b)    Election Procedure.    Subject to the rules contained in
Section 4.5, the election of one of the options provided for in this Section
shall become effective on the Annuity Starting Date. In addition, to be
effective, any election made under this Section must be made by the Participant,
must be in writing on a form or forms prescribed by the Committee, must name the
contingent annuitant if a form of joint and survivor annuity or term certain
annuity is chosen, must be signed by the Participant and the Participant's
Spouse, unless it is established to the satisfaction of the Plan representative
that the consent required cannot be obtained because there is no Spouse or
because the Spouse cannot be located, and must be filed with the Committee at
least 30 days prior to the Annuity Starting Date. An election may be rescinded
or changed at any time on or prior to the Annuity Starting Date, and may not be
rescinded or changed after the Annuity Starting Date. Any election hereunder
involving a contingent annuitant shall be treated as revoked in the event of
such contingent annuitant's death prior to the commencement of retirement
payments.

        4.9    Payment of Retirement Benefit.    

        (a)  When benefits become distributable, the Committee shall direct the
Trustee to distribute the amount described above promptly, the payment of such
benefits to commence, notwithstanding anything to the contrary contained herein,
no later than 60 days following the close of the later of the Plan Year in which
(1) the Participant reaches Normal Retirement Age, (2) the Participant incurs a
Break in Employment, or (3) occurs the 10th anniversary of the date the
Participant commenced participation in the Plan. If, however, the amount of the
Participant's benefit has not been calculated by the date specified in (1),
(2) or (3) above or the Participant cannot be located, distribution shall begin
no later than 60 days after the payment can be calculated or the Participant
located.

21

--------------------------------------------------------------------------------

        (b)  (i)    The rules of this subsection (b) shall apply unless the Code
is amended to change the application of Code Section 401(a)(9), in which case
paragraphs (i) through (v) shall be considered to be amended in a manner that
incorporates the change.

        Notwithstanding anything to the contrary contained herein, the
distribution options under the Plan shall comply with Code Section 401(a)(9) and
regulations promulgated thereunder. Accordingly, unless otherwise permitted by
law, in the case of a Participant (other than a 5% owner of the Company) who
attains age 701/2, distribution of such Participant's entire interest must
commence not later than the first day of April following the later of the
calendar year in which such Participant attains age 701/2 or the calendar year
in which the Participant retires. In the case of a Participant who is a 5% owner
of the Company who attains age 701/2 (and, prior to January 1, 2002, with
respect to all Participants), distribution of such Participant's entire interest
must commence not later than the first day of April following the calendar year
in which such Participant attains age 701/2. Finally, Participants (other than
5% owners) who previously commenced benefits under this paragraph upon
attainment of age 701/2 may elect to stop receiving such distributions until the
April 1 following the calendar year in which the Participant retires. In all
cases, distributions shall be made in amounts determined in accordance with Code
Section 401(a)(9) and the regulations thereunder.

        (ii)  Distribution shall be made over the life of such Participant (or
over the lives of the Participant and his Beneficiary) or over a period not
extending beyond the life expectancy of the Participant (or over a period not
extending beyond the life expectancy of the Participant and his Beneficiary).

        (iii)  If a Participant dies before the distribution of his interest has
begun, his entire interest shall be distributed within five years after the date
of his death unless the requirements of one of the two following exceptions are
satisfied: (A) the Participant's interest will be distributed to a Beneficiary
over the life of such Beneficiary or over a period not extending beyond the life
expectancy of such Beneficiary and the distributions begin not later than one
year following the date of the Participant's death (or such later date as
permitted by law), or (B) the Participant's interest will be distributed to or
for the benefit of his spouse over the life expectancy of such surviving spouse
or over a period not extending beyond the life expectancy of such spouse and the
distributions begin no later than the date on which the Participant would have
attained age 701/2 (if the spouse dies before such distributions begin, this
second exception shall be applied as if the spouse were the Participant). For
purposes of this paragraph and to the extent permitted by law, any amount paid
to a Participant's child shall be treated as if it had been paid to the
Participant's spouse if such amount will become payable to the spouse upon such
child reaching majority (or other designated event permitted by law).

        With respect to distributions under the Plan made for calendar years
beginning on or after January 1, 2001, the Plan will apply the minimum
distribution requirements of Code Section 401(a)(9) in accordance with the
regulations under Code Section 401(a)(9) that were proposed on January 17, 2001,
notwithstanding any provision of the Plan to the contrary. This provision shall
continue in effect until the end of the last calendar year beginning before the
effective date of final regulations under Code Section 401(a)(9) or such other
date as may be specified in guidance published by the Internal Revenue Service.

        (iv)  Notwithstanding any other provision of subsection (b), benefits
under this Plan shall be paid pursuant to a Participant's election submitted
before 1984 if such election choice was a form of benefit permitted by the Plan
and complies with Section 242(b)(2) of the Tax Equity and Fiscal Responsibility
Act of 1982.

        (v)  If a Participant (other than a 5% owner) continues employment after
the calendar year in which he attains age 701/2, the Participant's accrued
benefit shall be actuarially increased to take

22

--------------------------------------------------------------------------------




into account the period after such year in which the Participant is not
receiving benefits under the Plan, but only to the extent that such increase
exceeds the additional accrued benefits the Participant has otherwise earned
during the period.

        (c)  Direct Rollovers.

          (i)  This subsection (c) applies to distributions made on or after
January 1, 1993. Notwithstanding any provision of the Plan to the contrary that
would otherwise limit a Distributee's election under this subsection (c), if a
Distributee will receive an Eligible Rollover Distribution of at least $200, the
Distributee may elect, at the time and in the manner prescribed by the
Committee, to have any portion of an Eligible Rollover Distribution paid
directly to an Eligible Retirement Plan specified by the Distributee in a Direct
Rollover. Notwithstanding the preceding sentence, a Distributee may not elect to
have an Eligible Rollover Distribution of less than $500 paid directly to an
Eligible Retirement Plan unless the Distributee elects to have his or her entire
Eligible Rollover Distribution paid directly to the Eligible Retirement Plan.

        (ii)  Definitions.

        (1)  An "Eligible Rollover Distribution" is any distribution of all or
any portion of the balance to the credit of the Distributee, except that an
Eligible Rollover Distribution does not include: any distribution that is one of
a series of substantially equal periodic payments (not less frequently than
annually) made for the life (or joint life expectancies) of the Distributee and
the Distributee's designated Beneficiary, or for a specified period of ten years
or more; any distribution to the extent such distribution is required under
Section 401(a)(9) of the Code; and the portion of any distribution that is not
includible in gross income (determined without regard to the exclusion for net
unrealized appreciation with respect to employer securities); and any other type
of distribution which the Internal Revenue Service announces (pursuant to
regulation, notice or otherwise) is not an Eligible Rollover Distribution.

        (2)  An "Eligible Retirement Plan" is an individual retirement account
described in Section 408(a) of the Code, an individual retirement annuity
described Section 408(b) of the Code, an annuity plan described in
Section 403(a) of the Code, or a qualified trust described in Section 401(a) of
the Code, that accepts the Distributee's Eligible Rollover Distribution.
However, in the case of an Eligible Rollover Distribution to the Surviving
Spouse, an Eligible Retirement Plan is an individual retirement account or
individual retirement annuity.

        (3)  "Distributee" includes an Employee or former Employee. In addition,
the Employee's or former Employee's Surviving Spouse and the Employee's or
former Employee's Spouse or former Spouse who is the alternate payee under a
qualified domestic relations order, as defined in Section 414(p) of the Code,
are Distributees with regard to the interest of the Spouse or former Spouse.

        (4)  "Direct Rollover" is a payment by the Plan to the Eligible
Retirement Plan specified by the Distributee.

        (d)  In the event the Actuarial Equivalent of a Participant's vested
accrued benefit is determined as of his Break in Employment, or the Surviving
Spouse Benefit, is $5,000 or less, the Committee shall pay such Actuarial
Equivalent in the form of a single lump sum as soon as administratively
feasible, in lieu of all other benefits under the Plan. For purposes of the
preceding sentence, a Participant who ceases to participate in the Plan and
whose nonforfeitable percentage in his accrued benefit is zero shall be deemed
to have received a complete distribution of the entire nonforfeitable portion of
his accrued benefit at the time of his Break in Employment, and the forfeitable
portion of his accrued benefit shall be forfeited at the time of his Break in
Employment. Upon distribution, such accrued benefit and service attributable to
such accrued benefit shall thereupon be disregarded for all purposes under this
Plan. Notwithstanding the preceding sentence, if the distribution to a
Participant as

23

--------------------------------------------------------------------------------

described above is less than the Actuarial Equivalent of such Participant's full
accrued benefit, such Participant's full accrued benefit and related service
shall be restored if he subsequently is reemployed by a Participating Employer
and repays to the Plan his distribution under this subsection. Such distribution
must be repaid before the earlier of five years after the date of reemployment
or the close of the fifth One Year Break in Service Year after distribution. In
addition, the repaid amount must equal the distribution plus interest at 120% of
the applicable federal mid-term rate (or such other rate as may be specified
under Section 411(c)(2)(C) of the Code), compounded annually from the date of
distribution to the date of repayment. In the case of a Participant whose
nonforfeitable interest in his accrued benefit at the time of his Break in
Employment was zero, such Participant shall be deemed to have repaid his
distribution pursuant to the foregoing provisions as of his date of
reemployment.

        Notwithstanding Appendix A and the foregoing provisions of this
subsection (d), if the lump sum Actuarial Equivalent of (i) the vested accrued
benefit of a Participant who incurred a Break in Employment prior to
November 15, 1995 and who has not received a distribution prior to November 15,
1995, or (ii) a Surviving Spouse Benefit attributable to the death of a
Participant prior to November 15, 1995, which benefit has not been distributed
prior to November 15, 1995, is $3,500 or less (or $5,000 or less if distribution
occurs on or after January 1, 1998), such benefit shall be paid in a single cash
lump sum as soon as administratively feasible after November 15, 1995. The
Actuarial Equivalent for such distributions shall be determined by applying the
interest and mortality factors applicable to 1995, as adopted by the First
Amendment to the Plan (as amended and restated effective January 1, 1987).

        Notwithstanding Appendix A and the foregoing provisions of this
subsection (d), if the lump sum Actuarial Equivalent of (i) the vested accrued
benefit of a Participant who has not yet received a distribution, or (ii) a
Surviving Spouse Benefit attributable to the death of a participant which
benefit has not been distributed, is $3,500 or less (or $5,000 or less if
distribution occurs on or after January 1, 1998), such benefit shall be paid in
a single cash lump sum as soon as administratively feasible following the date
of adoption (i.e., November 13, 1995) of the First Amendment to the Plan (as
amended and restated effective January 1, 1987). The Actuarial Equivalent for
such distribution shall be determined by applying the interest and mortality
factors applicable to the year in which the payment is made.

        4.10    Suspension of Benefits.    

        (a)  If a Participant has commenced receiving benefits hereunder and is
subsequently reemployed by a Participating Employer or a Related Company, his
benefits will be discontinued during any month of such reemployment in which the
Participant is employed in Section 203(a)(3)(B) Service unless the continued
payment of benefits is required by Section 4.9(b)(1). The previous sentence
shall only apply if the Participant is delivered a notice that complies with
Department of Labor Regulations Section 2530.203-3(b)(4).

        (b)  A Participant reemployed as described in subsection (a) shall upon
reemployment again become a Participant under this Plan if he meets the then
applicable requirements for participation. Such Participant's benefit accrued
during such reemployment shall be computed for each period of reemployment and
the benefit payable to such Participant shall be increased as of his
subsequently selected Early, Normal or Late Retirement Date, as applicable, to
take into account such additional benefit, if any. Any additional benefit shall
be decreased by the Actuarial Equivalent of any benefit payments (other than
Disability Retirement Benefit payments) paid to the Participant prior to his
attaining his Normal Retirement Date.

        (c)  In the case of a Participant reemployed after attaining his Normal
Retirement Date, any additional accrual during a Plan Year shall increase the
benefits payable to the Participant as of the first day of the next Plan Year.
Any additional accrual during a Plan Year shall be reduced, however, by

24

--------------------------------------------------------------------------------


the Actuarial Equivalent of any payments during the Plan Year to the Participant
in any month in which the Participant is employed in Section 203(a)(3)(B)
service.

        (d)  Effective for Participants who are reemployed on or after
January 1, 1997, benefit payments shall continue to be made to such Participant
notwithstanding such reemployment.

        4.11    Inability to Locate Participant.    

        In the case of any benefit payable under this Plan, if the Committee is
unable, within three years after the later of Normal Retirement Date or other
date on which the benefit becomes payable, to locate the Participant or
Beneficiary to whom payment is due, such benefit shall be forfeited and the
assets of this Plan shall be relieved of the liability for payment of such
benefit. If after such forfeiture, the Participant or Beneficiary later claims
such benefit, such benefit shall be reinstated and shall be paid retroactive to
the date that such benefit first became payable.

        4.12    Benefit Freeze.    

        Subject to Section 4.13, effective January 1, 1997, no further benefits
shall be accrued by any Participant in this Plan. Accordingly, each Participant
in this Plan shall be entitled to the benefit he or she earned through and
including December 31, 1996, but shall not be credited with any additional
benefit following December 31, 1996. Thus, by way of illustration and not
limitation, Participants shall be entitled to benefits based only upon their
Years of Benefit Service through December 31, 1996, and shall not be entitled to
benefits based upon any portion of a Year of Benefit Service following
December 31, 1996; provided, however, that as specifically set forth in the
definition of Years of Benefit Service, certain service performed before
January 1, 1997 which would otherwise be excluded under the Hilton Property
Exclusion and the Union Exclusion shall be included even if the conditions for
inclusion of such service are satisfied after December 31, 1996. As a further
illustration, and not a limitation, increases in a Participant's Average Monthly
Compensation based upon Compensation paid after December 31, 1996 shall not be
considered under the Plan. As a further illustration, and not a limitation, no
portion of a Year of Benefit Service after January 1, 1997 shall be included in
determining whether a Participant is eligible for the minimum benefits referred
to in Section 4.1(a), or the amount of any such minimum benefits. All Early
Retirement Benefits, Late Retirement Benefits, Disability Retirement Benefits
and Surviving Spouse Benefits shall be calculated based upon the frozen benefit
earned through December 31, 1996. The benefit freeze shall apply to all
Participants hereunder, whether employed by the Company or any Participating
Affiliate. Notwithstanding the foregoing, should the Plan become a top-heavy
plan as set forth in Appendix C, then the minimum accruals for Non-Key Employees
shall continue to apply under Appendix C.

        4.13    Benefit Increase.    

        (a)  The benefit attributable to each Participant shall be the greater
of the benefit determined without respect to this Section 4.13 (the
"Pre-Amendment Benefit"), or the benefit determined under this Section 4.13 (the
"New Benefit"). The New Benefit attributable to the Participant shall be the
benefit determined as if Section 4.1(a) of the Plan were the "Revised
Section 4.1(a)," set forth in subsection (b) of this Section 4.13.

        (b)  The "Revised Section 4.1(a)" is as follows:

        (a)  A Participant may retire and commence receiving his vested Normal
Retirement Benefit on his Normal Retirement Date. A Participant shall be 100%
vested in benefits under this Plan upon attainment of Normal Retirement Age if
the Participant is then an Employee. Except as hereinafter provided, the amount
of the monthly retirement benefit payable each month for the life of a
Participant, commencing on his Normal Retirement Date and ending with the
benefit for

25

--------------------------------------------------------------------------------

the month during which his death occurs, which is his Normal Retirement Benefit,
shall be equal to the amount determined by first multiplying (1) by (2), and
then by deducting (3), as follows:

        (1)  If the Participant had completed 34 or more Years of Benefit
Service as of December 31, 1983, then (1) is the amount determined by deducting
(C) from the greater of (A) or (B), or, if the Participant had not completed 34
or more Years of Benefit Service as of December 31, 1983, then (1) is the amount
determined by deducting (C) from (B):

        (A)  11/2% of the Participant's Average Monthly Compensation multiplied
by his Potential Years of Benefit Service, but not more than 60% of such Average
Monthly Compensation.

        (B)  The sum of: (i) 2% of the Participant's Average Monthly
Compensation multiplied by his Potential Years of Benefit Service (up to a
maximum of 25 years), plus (ii) 1/2% of his Average Monthly Compensation
multiplied by his Potential Years of Benefit Service in excess of 25, but the
sum of (i) and (ii) shall not be more than 60% of such Average Monthly
Compensation.

        (C)  Fifty percent (50%) of the "Potential Primary Social Security
Benefit" of the Participant. The Potential Primary Social Security Benefit shall
be calculated in the same manner as set forth in the definition of the Primary
Social Security Benefit in Section 1.2, except that the last two sentences of
the first paragraph of the definition shall be replaced with the following:
"Such amount shall be determined on the basis of (i) the Participant's period of
employment with the Participating Employers and (ii), if a Participant retires
or otherwise incurs a Break in Employment prior to age 65, by assuming the
Participant receives wages after such retirement or other Break in Employment
until age 65 at the same rate the Participant received wages at the time of such
retirement or other Break in Employment.

        (2)  A fraction, the numerator of which is the Participant's years of
Benefit Service, and the denominator of which is the Participant's Potential
Years of Benefit Service. For purposes of the Plan, "Potential Years of Benefit
Service" shall equal the greater of (i) the Participant's actual Years of
Benefit Service or (ii) the Years of Benefit Service the Participant would
complete, if, after first becoming a Participant, the Participant continued to
serve as an active employee and Participant in the Plan through the
Participant's Normal Retirement Date. Potential Years of Benefit Service under
this Section 4.13 are calculated including all Years of Benefit Service that
would have been earned had Section 4.12 not been adopted. The value of the
fraction described in this subsection shall not exceed one.

        (3)  The portion of the Participant's Integrated Benefits not related to
Social Security benefits.'

        (c)  The New Benefit shall be calculated with respect to all benefits
attributable to each Participant (whether or not the Participant was an active
employee as of August 26, 1999, i.e., the date that Amendment 1999-1, which
added this Section 4.13, was adopted). The benefit attributable to a Participant
may be payable to the Participant, or may be payable in whole or in part to an
alternate payee under a qualified domestic relations order, a joint or
contingent annuitant receiving benefits following the death of a Participant
(including the surviving spouse under a Qualified Joint and Survivor Annuity),
or a surviving spouse entitled to the Surviving Spouse Benefit under the Plan.
Each such person (including each Participant), for whom the New Benefit is
greater than the Pre-Amendment Benefit is referred to in this Section 4.13 as an
"Affected Person." Notwithstanding the foregoing, any former Employee who was
not vested under the Plan at the time of his or her termination of employment
shall not be an Affected Person, and shall not be entitled to benefit under this
Section 4.13.

26

--------------------------------------------------------------------------------

        (d)  Except for the benefit increases set forth in this Section 4.13,
the benefit freeze enacted by adding Section 4.12 to the Plan stays in effect.
Accordingly, in calculating the Pre-Amendment Benefit and the New Benefit, no
Participant shall earn actual Years of Benefit Service for service following
December 31, 1996, and any increases to Average Monthly Compensation based upon
Compensation paid after December 31, 1996 shall be disregarded.

        (e)  As soon as administratively feasible following the adoption of
Amendment 1999-1, which added this Section 4.13 to the Plan, the Company shall
cause the amendment to be submitted to the IRS with a request that the IRS
determine that the Plan, as amended, satisfies the qualification requirements of
Section 401(a) of the Code. It is understood that such qualification
requirements include satisfaction of Code Section 411(b)(1) and the regulations
issued thereunder. As soon as administratively feasible following the adoption
of Amendment 1999-1, the Company shall cause the New Benefits to be calculated.
During the period that the New Benefits are being calculated and pending IRS
approval, benefit payments shall temporarily continue at the Pre-Amendment
Benefit level. As soon as administratively feasible following the later of the
date the New Benefits have been calculated or the date the IRS issues a
favorable determination letter concerning Amendment 1999-1, the payment amounts
shall be revised as follows (the date on which an Affected Person's benefit
payments are revised shall be the Affected Person's "New Benefit Date"):

        (1)  If the Affected Person's Pre-Amendment Benefit is greater than the
Affected Person's New Benefit, then no change to the Affected Person's Benefit
shall be made.

        (2)  If the Affected Person's New Benefit is greater than the
Pre-Amendment Benefit, but no payments had been made to the Affected Person
before the New Benefit Date, then the New Benefit shall apply to all payments
made to the Affected Person.

        (3)  If the Affected Person's New Benefit is greater than the
Pre-Amendment Benefit, and if payments other than lump sum payments had been
made under the Pre-Amendment Benefit, then the New Benefit shall apply to all
payments made after the New Benefit Date, and in addition the following
retroactive payment shall be made. The retroactive payment shall be a single
lump sum payment equal to the sum of the following amounts calculated with
respect to each Pre-Amendment Benefit payment made to the Affected Person before
the New Benefit Date: The amount determined by first deducting (x) the monthly
Pre-Amendment Benefit from (y) the monthly New Benefit, and then by increasing
such remainder by (z) interest on the remainder for the period from the date the
Pre-Amendment Benefit payment was made through the New Benefit Date at an annual
rate equal to the "applicable interest rate" as described in Section 417(e)(3)
of the Code for the November immediately preceding the Plan Year in which the
retroactive payment is made.

        (4)  If the Affected Person's New Benefit is greater than the
Pre-Amendment Benefit, and payment of the Pre-Amendment Benefit had been made as
a lump sum, then an additional lump sum payment shall be made. The additional
lump sum payment shall be determined by first deducting (x) the amount of the
original lump sum payment, from (y) the actuarial equivalent lump sum which
would have been paid had the New Benefit amount applied at the time the lump sum
was originally paid, and then by increasing such remainder by (z) interest on
the remainder for the period from the date the original lump sum payment was
made through the New Benefit date at an annual rate equal to the "applicable
interest rate" as described in Section 417(e)(3) of the Code for the November
immediately preceding the Plan Year in which the retroactive payment is made.

        (5)  If any portion of the benefits earned with respect to a Participant
had been split between a Participant and an alternate payee pursuant to a
qualified domestic relations order, then any increase in benefits (including any
retroactive payments) shall be divided

27

--------------------------------------------------------------------------------




proportionately according to the portion of the Pre-Amendment Benefit that had
been assigned to the alternate payee.

        (6)  If a Participant has died before the Participant's New Benefit
date, any additional benefits payable on behalf of the Participant under this
Section 4.13 shall be payable to the surviving beneficiary or beneficiaries, if
any, under the optional form of benefit, if any, elected by the Participant, or,
if there is no such surviving beneficiary, to the Participant's surviving spouse
or, if there is no surviving beneficiary or surviving spouse, to the
Participant's estate.

        (7)  The benefit payments hereunder shall be appropriately adjusted
under the actuarial factors set forth in the Plan, including but not limited to
the factors applicable to early retirement benefits, qualified joint and
survivor annuities, and other optional forms of benefits.

28

--------------------------------------------------------------------------------






ARTICLE V.

LIMITATION ON BENEFITS AND PAYMENTS


        5.1    Section 415 Limitations.    

        Notwithstanding anything else contained herein, the maximum annual
amount of retirement benefit payable with respect to a Participant under this
Plan shall not exceed the lesser of: (a) $90,000 (adjusted automatically without
amendment to the Plan for increases in the cost of living, in accordance with
Regulations issued by the Secretary of the Treasury pursuant to the provisions
of Section 415(d) of the Code) or (b) 100% of the Participant's average annual
compensation for the three consecutive calendar years during which he was a
Participant and had the highest aggregate annual compensation from his
Participating Employer and all Related Companies, in accordance with the
provisions of Appendix B attached hereto.

        With respect to Senior Officers only, the dollar limitation described
above shall be the dollar limitation in effect in the Plan Year in which such
Senior Officer attains his Normal Retirement Age and, for Senior Officers who
are Participants and have attained age 65 prior to December 31, 1991, shall be
the dollar limitation described above in effect as of January 1, 1991. For
Participants other than Senior Officers, benefit payments that had been limited
under the dollar limitation set for the above shall be increased (but not above
the benefit amount the Participant would have been entitled to without such
limitation) to reflect increases in the dollar limitation that occur after
termination of employment or retirement.

        5.2    Top-Heavy Plan Requirement.    

        Notwithstanding anything else contained herein, for any Plan Year for
which this Plan is a Top-Heavy Plan, as defined in Section C.3 of Appendix C
attached hereto, this Plan will be subject to the provisions of Appendix C.

        5.3    Restriction of Benefits and Payments.    

        For Plan Years beginning on or after January 1, 1994, notwithstanding
anything else contained herein, upon termination of the Plan or in the case of a
payment to any of the 25 highest paid "Highly Compensated Employees" (as defined
in Appendix E), the restrictions of Appendix E shall apply. For Plan Years
beginning before January 1, 1994, the restrictions of Appendix D shall apply.

        5.4    1331/3 Percent Rule.    

        The method of computing a Participant's accrued benefit under the
provisions of Article IV is intended to satisfy the requirements of the 1331/3
rule provided in Section 411(b)(1)(B) of the Code.


ARTICLE VI.

THE COMMITTEE


        6.1    Members.    

        The President of Hilton Hotels Corporation shall choose a Chairman for
the Committee. The other members of the Committee shall be appointed by, and
shall serve at the pleasure of, the Chairman of the Committee. The number of
members comprising the Committee shall be determined by the Chairman of the
Committee who may from time to time vary the number of members. A member of the
Committee may resign by delivering a written notice of resignation to the
Chairman of the Committee. The Chairman of the Committee may remove any member
by delivering a written notice of removal to such member. Vacancies in the
membership of the Committee shall be filled promptly by the Chairman of the
Committee.

29

--------------------------------------------------------------------------------


        6.2    Committee Action.    

        The Committee shall choose a Secretary. The Secretary shall keep minutes
of the Committee's proceedings and all records and documents pertaining to the
Committee's administration of the Plan. Any action of the Committee shall be
taken pursuant to the vote or written consent of a majority of its members
present, and such action shall constitute the action of the Committee and be
binding upon the same as if all members had joined therein. A member of the
Committee shall not vote or act upon any matter which relates solely to himself
as a Participant. The Chairman or any other member or members of the Committee
designated by the Chairman may execute any certificate or other written
direction on behalf of the Committee. The Trustee or any third person dealing
with the Committee may conclusively rely upon any certificate or other written
direction so signed.

        6.3    Rights and Duties.    

        (a)  The Company shall be the Plan Administrator (as defined in
Section 3(16)(A) of ERISA). The Company delegates its duties under the Plan to
the Committee. The Committee shall act as the Fiduciary with respect to control
and management of the Plan for purposes of ERISA on behalf of the Participants
and their Beneficiaries, shall enforce the Plan in accordance with its terms,
shall be charged with the general administration of the Plan, and shall have all
powers necessary to accomplish its purposes, including, but not by way of
limitation, the following:

        (1)  To determine all questions relating to the eligibility of Employees
to participate;

        (2)  To construe and interpret the terms and provisions of the Plan;

        (3)  To compute, certify to, and direct the Trustee, either directly or
through a delegate, with regard to the amount and kind of benefits payable to
Participants and their Beneficiaries;

        (4)  To authorize, either directly or through a delegate, all
disbursements by the Trustee from the Trust;

        (5)  To maintain all records that may be necessary for the
administration of the Plan other than those maintained by the Trustee;

        (6)  To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as shall be required by ERISA or other law, other than
those prepared and filed by the Trustee;

        (7)  To make and publish such rules for the regulation of the Plan as
are not inconsistent with the terms hereof;

        (8)  To appoint a plan administrator or, any other agent, and to
delegate to them or to the Trustee such powers and duties in connection with the
administration of the Plan as the Committee may from time to time prescribe, and
to designate each such administrator or agent as Fiduciary with regard to
matters delegated to him; and

        (9)  To make decisions on claims in a manner consistent with regulations
of the Secretary of Labor for presentation of claims by Participants and
Beneficiaries for Plan benefits, which shall include consideration of such
claims, review of claim denials and issuance of a decision on review. Such
claims decisions shall be made in accordance with the claims procedures set
forth in Section 6.4.

        (b)  With respect to management or control of investments, the Committee
shall have the power to direct the Trustee in writing with respect to the
investment of the Trust assets or any part thereof.

30

--------------------------------------------------------------------------------

Where investment authority, management and control of Trust assets have been
delegated to the Trustee by the Committee, the Trustee shall be the Fiduciary
with respect to the investment, management and control of the Trust assets
contributed by the Company and Participants with full discretion in the exercise
of such investment, management and control. Except as otherwise provided by law,
the Committee may appoint one or more Investment Manager(s) to invest the Trust
assets or any part thereof. Where investment authority, management, and control
of Trust assets is not specifically delegated to the Trustee, the Trustee shall
be subject to the direction of the Committee or the Investment Manager(s)
appointed by the Committee, if any, regarding the investment, management and
control of such assets, and in such case the Committee, or the Investment
Manager(s), as the case may be, shall be the Fiduciary with respect to the
investment, management and control of such assets.

        (c)  Each Fiduciary under the Plan and Trust shall be solely responsible
for its own acts or omissions. Except to the extent required by ERISA or the
Code, no Fiduciary shall have the duty to question whether any other Fiduciary
is fulfilling any or all of the responsibilities imposed upon such other
Fiduciary by ERISA or by any regulations or rulings issued thereunder. No
Fiduciary shall have any liability for a breach of fiduciary responsibility of
another Fiduciary with respect to the Plan or Trust unless he knowingly
participates in such breach, knowingly undertakes to conceal such breach, has
actual knowledge of such breach and fails to take reasonable remedial action to
remedy said breach or, through his negligence in performing his own specific
fiduciary responsibilities, has enabled such other Fiduciary to commit a breach
of the latter's fiduciary responsibilities.

        6.4    Claims Procedures.    

        (a)  The Committee shall notify Participants and, where appropriate,
Beneficiaries of their right to claim benefits under the claims procedures, and
shall provide the name of the person or persons with whom such claims should be
filed.

        (b)  The Committee shall act upon claims initially made and will
communicate a decision to the claimant promptly and, in any event, not later
than 90 days after the claim is received by the Committee, unless special
circumstances require an extension of time for processing the claim. If an
extension is required, notice of the extension shall be furnished the claimant
prior to the end of the initial 90-day period, which notice shall indicate the
reasons for the extension and the expected decision date. The extension shall
not exceed 90 days. The claim may be deemed by the claimant to have been denied
for purposes of further review described below in the event a decision is not
furnished to the claimant within the period described in the three preceding
sentences. Every claim for benefits which is denied shall be denied by written
notice setting forth in a manner calculated to be understood by the claimant
(i) the specific reason or reasons for the denial, (ii) specific reference to
any provisions of the Plan on which denial is based, (iii) description of any
additional material or information necessary for the claimant to perfect his
claim with an explanation of why such material or information is necessary, and
(iv) an explanation of the procedure for further reviewing the denial of the
claim under the Plan.

        (c)  The Committee shall review claim denials if review is timely
requested. The review given after denial of any claim shall be a full and fair
review with the claimant or his duly authorized representative having 60 days
after receipt of denial of his claim to request such review, the right to review
all pertinent documents and the right to submit issues and comments in writing.

        (d)  The Committee shall issue its decision not later than 60 days after
receipt of a request for review from a claimant unless special circumstances,
such as the need to hold a hearing, require a longer period of time, in which
case a decision shall be rendered as soon as possible but not later than
120 days after receipt of the claimant's request for review. The decision on
review shall be in writing

31

--------------------------------------------------------------------------------


and shall include specific reasons for the decision written in a manner
calculated to be understood by the claimant with specific reference to any
provisions of the Plan on which the decision is based.

        (e)  Notwithstanding any other provision of this Plan, no action may be
commenced with respect to or arising out of any claim for benefits against the
Plan (or the Committee, any Participating Employer or any of its or their
agents) more than one hundred eighty (180) days after the Participant,
Beneficiary or other claimant is first given a written notice of the denial of
his or her appeal by the Committee. Unless the Committee specifically determines
otherwise, this period shall not be extended even if the Committee again
considers the matter after the initial denial. This limitations period shall
apply to all actions arising out of or relating to a claim for benefits
including, but not limited to, any action under Section 502(a)(1)(B) of ERISA
and any action under Section 502(a)(3) of ERISA to the extent said claim relates
to the provision of benefits or rights under the Plan.

        6.5    Procedure for Establishing Funding Policy; Transmittal of
Information.    

        In order to enable the Committee to establish a funding policy and
perform its other functions under the Plan, the Company shall supply full and
timely information to the Committee on all matters relating to the Compensation,
employment, retirement, death, or the cause for termination of employment of
each Participant and such other pertinent facts as may be required. The
Committee shall advise the Trustee and the Investment Manager, as appropriate,
of such of the foregoing facts as may be pertinent to the duties of the Trustee
and Investment Manager under the Plan.

        6.6    Compensation, Bonding, Expenses and Indemnity.    

        (a)  The members of the Committee shall serve without compensation for
their services hereunder.

        (b)  Members of the Committee and any delegates shall be bonded to the
extent required by Section 412(a) of ERISA and the regulations thereunder. Bond
premiums and all expenses of the Committee or of any delegate who is an employee
of the Company shall be paid by the Company and the Company shall furnish the
Committee and any such delegate with such clerical and other assistance as is
necessary in the performance of their duties.

        (c)  The Committee is authorized at the expense of the Company to employ
such legal counsel, actuaries and other consultants as it may deem advisable to
assist in the performance of its duties hereunder. Expenses and fees in
connection with the administration of the Plan and the Trust shall be paid from
the Trust assets to the fullest extent permitted by law, unless the Company
determines otherwise.

        (d)  To the extent permitted by applicable state law, the Company shall
indemnify and save harmless the Committee and each member thereof, the Board and
any delegate of the Committee who is an employee of the Company against any and
all expenses, liabilities and claims, including legal fees to defend against
such liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to the Plan, other than expenses and
liabilities arising out of willful misconduct. This indemnity shall not preclude
such further indemnities as may be available under insurance purchased by the
Company or provided by the Company under any by-law, agreement or otherwise, as
such indemnities are permitted under state law. Payments with respect to any
indemnity and payment of any expenses and fees under this Section 6.6 shall be
made only from assets of the Company and shall not be made directly or
indirectly from Trust assets.

        6.7    Manner of Administering.    

        The Committee shall have full discretion to construe and interpret the
terms and provisions of the Plan, which interpretation or construction shall be
final and binding on all parties, including but not

32

--------------------------------------------------------------------------------


limited to the Participating Employers and any Participant or Beneficiary,
except as otherwise provided by law. The Committee shall administer such terms
and provisions in a uniform and nondiscriminatory manner and in full accordance
with any and all laws applicable to the Plan.

        6.8    Duty of Care.    

        In the exercise of the powers and duties of the Committee as Plan
Administrator and Fiduciary with respect to the investment, management and
control of the Plan, each member of the Committee shall use the care, prudence,
and diligence under the circumstances then prevailing that a prudent person
acting in a like capacity and familiar with such matters would use in the
conduct of an enterprise of a like character and with like aims.

        6.9    Delegation.    

        The Committee shall have the authority to delegate any authority and
duty hereunder to such other person or persons as determined by the Committee,
and each reference hereunder to the Committee includes such delegates. Formal
action by the Committee is not required to accomplish such delegation.


ARTICLE VII.

TRUST FUND


        7.1    Trust Fund.    

        The contributions to fund this Plan described in Section 3.1 shall be
held, administered and invested in accordance with the Trust executed by the
Company and the Trustee, who shall be selected by the Company. The Trust Fund
shall be held, administered, invested and reinvested in the manner provided in
the Trust, and the Trustee shall not be required to invest separately any share
of any Participant in the fund. The Trust may provide for the commingling of the
assets held in the Trust Fund with respect to a particular Participating
Employer with (i) assets held with respect to other Participating Employer(s)
(provided that the Plan, with respect to such other Participating Employer(s),
remains tax qualified), and (ii) assets held in connection with other tax
qualified retirement plans.


ARTICLE VIII.

AMENDMENT AND TERMINATION


        8.1    Amendments.    

        The Company shall have the right to amend this Plan at any time by
resolution of either the Board of Directors or the Committee and to amend
further or cancel any such amendment, and each Participating Affiliate hereby
delegates to the Company such authority to amend the Plan or cancel any
amendment. The Board of Directors or the Committee may delegate to an officer of
the Company the authority to execute any amendment to the Plan which is
necessary to maintain the qualification and tax exempt status of the Plan under
the Code, and any other amendments to the Plan which (i) do not have the effect
of increasing the liability of a Participating Employer in a manner which would
cause a significant detriment to such Participating Employer, or (ii) do not
significantly increase the benefits payable to such officer, except in his
capacity as a member of a broad class of Employees for whom benefits are being
increased. Any amendment shall be stated in an instrument in writing, executed
in the same manner as the Plan. Except as may be required to permit the Plan and
Trust to meet the requirements for qualification and tax exemption under the
Code, or the corresponding provisions of other or subsequent revenue laws or of
ERISA, no amendment may be made which may:

        (a)  Cause any of the assets of the Trust, at any time prior to the
satisfaction of all liabilities with respect to Participants and their
Beneficiaries, to be used for or diverted to purposes other than for the
exclusive benefit of Participants or their Beneficiaries;

33

--------------------------------------------------------------------------------


        (b)  Decrease the accrued benefit of any Participant or Beneficiary
within the meaning of Section 411(d)(6) of the Code;

        (c)  Create or effect any discrimination in favor of Participants who
are "Highly Compensated Employees" (as defined in Appendix E); and

        (d)  Increase the duties or liabilities of the Committee or the Trustee
without the written consent of the Committee or Trustee, as applicable.

        8.2    Discontinuance of Plan.    

        It is the Company's expectation that this Plan and the payment of
contributions hereunder will be continued indefinitely, but continuance of the
Plan is not assumed as a contractual obligation, and the Company reserves the
right (subject to Section 8.3(e)), by action of the Board of Directors, to
terminate the Plan at any time, in full or in part, or with respect only to a
particular Participating Employer, or to reduce, suspend, or discontinue
contributions hereunder at any time. No Participating Employer shall be liable
for the payment of any benefits under this Plan, and all benefits hereunder with
respect to Participants of a particular Participating Employer shall be payable
solely from the assets of the Trust with respect to such Participating Employer
except as otherwise required by ERISA.

        8.3    Termination of Plan.    

        (a)  In the event of a complete termination of this Plan, the rights of
all affected Participants and Beneficiaries to benefits then accrued, to the
extent then funded, shall thereupon become 100% vested and nonforfeitable,
subject to the order of priority set forth below, and a prompt determination of
the fair market value of the Trust Fund shall be made and it shall then be
applied so as to provide (to the extent not already provided) benefits in said
order of priority. In the event of partial termination of the Plan or
termination with respect only to a particular Participating Employer, the rights
of all affected Participants and Beneficiaries to benefits accrued to the date
of such termination to the extent funded as of such date, shall be 100% vested
and nonforfeitable. Benefits for each such person shall be computed on the basis
of employment up to the date of said termination.

        (b)  In the case of the Plan's termination, partial termination (to the
extent required by Section 411 of the Code) or termination with respect only to
a particular Participating Employer, the assets thereof (available to provide
benefits) shall be allocated among the affected Participants and Beneficiaries
of the Plan in accordance with Sections 4044(a)(1) through (a)(6) of ERISA.

        (c)  Any residual assets of the Plan resulting from such termination
shall be distributed to the affected Participating Employer(s), if:

        (1)  all liabilities of the Plan to affected Participants and their
Beneficiaries have been satisfied; and

        (2)  the distribution does not contravene any provision of law.

        (d)  To the extent permitted by ERISA, the allocations and provision for
retirement benefits described in this Section shall be accomplished through
either continuance of the Trust, the creation of a new trust, or the purchase of
annuity contracts; provided, however, that the Committee may, upon finding that
it is not practicable or desirable under the circumstances to do any of the
foregoing with respect to one or more of the groups listed above, provide some
other means, including the offering of immediate single lump sum cash payments
representing the Actuarial Equivalent of the monthly retirement benefit to which
the Participant or Beneficiary would otherwise be entitled (provided, however,
that if the Actuarial Equivalent of such a lump sum cash payment exceeds $5,000,
a monthly

34

--------------------------------------------------------------------------------

annuity commencing as of the time such lump sum would otherwise be payable must
also be offered, in an amount equal to the Actuarial Equivalent of such lump sum
cash payment, and in one of the forms of annuity and under the rules provided in
Sections 4.5 and 4.8, in accordance with Treasury Regulation
Section 1.417(e)-1(b)(1)), but no change shall be effected in the order of
precedence and the basis of allocation established under ERISA.

        (e)  The Plan may be terminated in its entirety or in part on any date
specified by the Company (subject to the requirements of the Code and ERISA and
regulations thereunder) if thirty days' advance written notice of the
termination is given to the Committee, the Trustee and each Participating
Affiliate. The Plan will terminate only with respect to a particular
Participating Employer on the first to occur of the following:

        (1)  The termination date selected by such Participating Employer if
thirty days' advance written notice of the termination is given to the
Committee, the Trustee and the other Participating Employers.

        (2)  The effective date such Participating Employer is judicially
declared bankrupt or insolvent.

        (3)  The effective date such Participating Employer completely
discontinues its contributions under the Plan (a mere failure of such
Participating Employer to make a contribution for any Plan Year shall not be
considered a discontinuance so long as the Plan with respect to such
Participating Employer does not have an accumulated funding deficiency under
Section 412 of the Code at the end of such Plan Year).

        (4)  The effective date of dissolution, merger, consolidation or
reorganization of such Participating Employer, the effective date of sale by
such Participating Employer of all or substantially all of its assets, or (if
such Participating Employer is a Hilton Property), the date such Participating
Employer ceases to be a Hilton Property, except that:

        (A)  in any event, arrangements may be made with the consent of the
Company whereby the Plan with respect to such Participating Employer will be
continued by any successor to such Participating Employer or any purchaser of
all or substantially all of its assets, in which case the successor or purchaser
will be substituted for such Participating Employer under the Plan and the
Trust; and

        (B)  if such Participating Employer is merged, dissolved or in any other
way reorganized into, or consolidated with, any other Participating Employer,
the Plan with respect to such former Participating Employer will automatically
continue in effect without a termination thereof.

        8.4    Plan Merger or Consolidation; Transfer of Plan Assets.    

        (a)  This Plan shall not be merged or consolidated with, nor shall its
assets or liabilities be transferred to, any other plan unless each Participant
in this Plan (if the Plan then terminated) would receive a benefit immediately
after the merger, consolidation or transfer which is equal to or greater than
the benefit he would have been entitled to receive immediately before the
merger, consolidation, or transfer (if this Plan had been terminated). Where the
foregoing requirement is satisfied this Plan and Trust Fund may be merged or
consolidated with another qualified plan and trust. This subsection shall also
apply with respect to the merger, consolidation or transfer of assets or
liabilities with respect to only a particular Participating Employer.

35

--------------------------------------------------------------------------------


        (b)  The Committee may in its discretion authorize a plan-to-plan
transfer, provided that such a transfer will meet the requirements of
Section 414(l) of the Code and regulations thereunder, and that all other
actions legally required are taken. In the event of a transfer of assets from
the Plan (or from the Plan with respect to a particular Participating Employer
to the Plan with respect to another Participating Employer) pursuant to this
subsection, any corresponding benefit liabilities shall also be transferred.


ARTICLE IX.

MISCELLANEOUS


        9.1    Contributions Not Recoverable.    

        Except where contributions are permitted or required to be returned to a
Participating Employer by the provisions of this Plan as permitted or required
by ERISA or the Code, it shall be impossible at any time prior to the
satisfaction of all liabilities with respect to Participants and their
Beneficiaries for any part of the contributions made under this Plan to be used
for or diverted to purposes other than the exclusive benefit of Participants or
Beneficiaries. Notwithstanding this or any other provision of the Plan, a
particular Participating Employer shall be entitled to recover, and the
Participants of such Participating Employer under this Plan shall have no
interest in (a) any contribution made under this Plan by such Participating
Employer by a mistake of fact, so long as the contribution is returned within
one year after payment; (b) in the event that such Participating Employer
receives an adverse determination from the Internal Revenue Service with respect
to the initial qualification of the Plan with respect to such Participating
Employer with the result that the Trust with respect to such Participating
Employer is not exempt from federal income tax and such Participating Employer's
contributions to the Trust are not deductible in determining its federal income
tax, any contributions made prior to that time, so long as the contribution is
returned within one year after such determination and the application for
determination was made by the time prescribed by law for filing such
Participating Employer's return for the taxable year in which the Plan was
adopted by such Participating Employer or such later date as the Secretary of
the Treasury may prescribe, and (c) any contributions for which a deduction is
disallowed under Section 404 of the Code, so long as such contributions are
returned to such Participating Employer within one year following such
disallowance or as permitted or required by ERISA or the Code. In the event of
such mistake of fact, determination by the Commissioner, or disallowance of
deductions, contributions shall be returned to such Participating Employer,
subject to the limitations, if any, of Section 403(c) of ERISA.

        9.2    Limitation on Participants' Rights.    

        Participation in this Plan shall not give any Employee the right to be
retained as an Employee of any Participating Employer or any right or interest
under the Plan or Trust other than as herein provided. Each Participating
Employer reserves the right to dismiss any Employee without any liability for
any claim against the Trustee, the Trust except to the extent provided in the
Trust, the Committee or any Participating Employer. All benefits under the Plan
with respect to Participants of a particular Participating Employer shall be
provided solely from the assets of the Trust with respect to such Participating
Employer and a Participant shall not have any recourse towards satisfaction of
such benefit becoming fixed under the terms of the Plan from other than assets
of the Plan attributable to his Participating Employer's contributions to the
Trust or guarantee of benefits hereunder by the Pension Benefit Guaranty
Corporation.

        9.3    Receipt or Release.    

        Any payment to any Participant or Beneficiary in accordance with the
provisions of the Plan shall, to the extent thereof, be in full satisfaction of
all claims against the Trustee, the Committee and all Participating Employers.
The Trustee may require such Participant or Beneficiary, as a condition
precedent to such payment, to execute a receipt and release to such effect.

36

--------------------------------------------------------------------------------


        9.4    Alienation.    

        (a)  None of the benefits, payments, proceeds or claims of any
Participant or Beneficiary shall be subject to any claim of any creditor and, in
particular, the same shall not be subject to attachment or garnishment or other
legal process by any creditor, nor shall any such Participant or Beneficiary
have any right to alienate, anticipate, commute, pledge, encumber or assign any
of the benefits or payments or proceeds which he may expect to receive,
contingently or otherwise, under this Plan or the Trust.

        (b)  The provisions of this Section shall also apply to the creation,
assignment, or recognition of a right to any benefit payable with respect to a
Participant pursuant to a domestic relations order, unless (1) such order is
determined to be a "qualified domestic relations order," as defined in
Section 414(p) of the Code, or (2) the Committee determines in its discretion to
treat any domestic relations order entered before January 1, 1985 as a qualified
domestic relations order. The Committee shall establish reasonable procedures to
determine the qualified status of domestic relations orders and to administer
distributions under such qualified orders. In the event a qualified domestic
relations order exists with respect to a benefit payable under the Plan, the
benefits otherwise payable to the affected Participant or Beneficiary shall be
payable to the alternate payee specified in the qualified domestic relations
order, and the benefits otherwise payable to such Participant or Beneficiary
under this Plan shall be reduced by the amounts payable to such alternate payee.

        (c)  Notwithstanding subsection (a), the Plan may offset against the
accrued benefit of a Participant any amount that the Participant is ordered or
required to pay under a judgment, order, decree or settlement agreement
described in ERISA Section 206(d)(4), subject to the joint and survivor
requirements of ERISA Section 206(d)(4)(C) and ERISA Section 206(d)(5), if
applicable.

        9.5    Persons Under Incapacity.    

        (a)  In the event any amount is payable under the Plan to a person for
whom a conservator has been legally appointed, the payment shall be distributed
to the duly appointed and currently acting conservator, without any duty on the
part of the Committee to supervise or inquire into the application of any funds
so paid.

        (b)  In the event any amount is payable under the Plan to a minor,
payment shall not be made to the minor, but instead shall be paid (1) to that
person's then living parent(s) to act as custodian, (2) if that person's parents
are then divorced, and one parent is the sole custodial parent, to such
custodial parent, or (3) if no parent of that person is then living, to a
custodian selected by the Committee to hold the funds for the minor under the
Uniform Transfers or Gifts to Minors Act in effect in the jurisdiction in which
the minor resides. If no parent is living and the Committee decides not to
select another custodian to hold the funds for the minor, then payment shall be
made to the duly appointed and currently acting guardian of the estate for the
minor or, if no guardian of the estate for the minor is duly appointed and
currently acting within 60 days after the date the amount becomes payable,
payment shall be deposited with the court having jurisdiction over the estate of
the minor.

        9.6    Governing Law.    

        This Plan shall be construed, administered, and governed in all respects
under applicable federal law, and to the extent that federal law is
inapplicable, under the laws of the State of California; provided, however, that
if any provision is susceptible to more than one interpretation, such
interpretation shall be given thereto as is consistent with this Plan's
remaining qualified within the meaning of Section 401(a) of the Code. If any
provision of this instrument shall be held by a court of competent jurisdiction
to be invalid or unenforceable, the remaining provisions hereof shall continue
to be fully effective.

37

--------------------------------------------------------------------------------


        9.7    Headings, etc., Not Part of Plan.    

        Headings and subheadings in this Plan are inserted for convenience of
reference only and are not to be considered in the construction of the
provisions hereof.

        9.8    Instrument in Counterparts.    

        This Plan may be executed in several counterparts, each of which shall
be deemed an original, and said counterparts shall constitute but one and the
same instrument, which may be sufficiently evidenced by any one counterpart.

        9.9    Reorganization of Participating Employer.    

        This Plan shall inure to the benefit of, and be binding upon the parties
hereto and their successors and assigns. Subject to Section 8.3(e), if a
Participating Employer merges or consolidates with or into a successor, this
Plan shall continue in effect with respect to such Participating Employer unless
the successor terminates this Plan with respect to such Participating Employer.

        9.10    Masculine Gender Includes Feminine Gender.    

        As used in this Plan, the masculine gender shall include the feminine
gender.

38

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the undersigned has caused this document to be
executed by its duly authorized officers on this 9th day of September, 2002.

    HILTON HOTELS CORPORATION
 
 
By:
/s/  MOLLY McKENZIE-SWARTS      

--------------------------------------------------------------------------------

    Its Senior Vice President—Human Resources

39

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.20



HILTON HOTELS RETIREMENT PLAN (As Amended and Restated Effective January 1,
2000)
ARTICLE I. TITLE AND DEFINITIONS
ARTICLE II. PARTICIPATION
ARTICLE III. CONTRIBUTIONS
ARTICLE IV. RETIREMENT AND DEATH BENEFITS
ARTICLE V. LIMITATION ON BENEFITS AND PAYMENTS
ARTICLE VI. THE COMMITTEE
ARTICLE VII. TRUST FUND
ARTICLE VIII. AMENDMENT AND TERMINATION
ARTICLE IX. MISCELLANEOUS
